Exhibit 10.2

AMENDED AND RESTATED

SHAREHOLDER RIGHTS PLAN AGREEMENT

(amending and restating the Rights Agreement dated as of April 24, 1996, as
amended by an Amending Agreement dated as of June 30, 1999, as amended and
restated by the Amended and Restated Shareholder Rights Plan Agreement dated as
of May 20, 2004)

Dated as of May 9, 2007

BETWEEN

GOLDEN STAR RESOURCES LTD.

and

CIBC MELLON TRUST COMPANY

as Rights Agent

LOGO [g92108img001.jpg]

FASKEN MARTINEAU DUMOULIN LLP

Toronto-Dominion Bank Tower

Box 20, Suite 4200

Toronto Dominion Centre

Toronto, Canada M5K 1N6



--------------------------------------------------------------------------------

ARTICLE 1    INTERPRETATION    2

1.1

   Certain Definitions    2

1.2

   Currency    15

1.3

   Number and Gender    15

1.4

   Descriptive Headings and References    15

1.5

   Acting Jointly or in Concert    16

1.6

   Holder    16

1.7

   Calculation of Voting Shares Beneficially Owned    16 ARTICLE 2    THE RIGHTS
   16

2.1

   Legend on Voting Share Certificates    16

2.2

   Initial Exercise Price; Exercise of Rights; Detachment of Rights    17

2.3

   Adjustments to Exercise Price; Number of Rights    20

2.4

   Date on Which Exercise is Effective    26

2.5

   Execution, Authentication, Delivery and Dating of Rights Certificates    26

2.6

   Registration, Registration of Transfer and Exchange    26

2.7

   Mutilated, Destroyed, Lost and Stolen Rights Certificates    28

2.8

   Persons Deemed Owners    29

2.9

   Delivery and Cancellation of Certificates    29

2.10

   Agreement of Rights Holders    29 ARTICLE 3    ADJUSTMENTS TO THE RIGHTS IN
THE EVENT OF A FLIP-IN EVENT    30

3.1

   Flip-in Event    30 ARTICLE 4    THE RIGHTS AGENT    32

4.1

   General    32

4.2

   Merger, Amalgamation or Consolidation or Change of Name of Rights Agent    33

4.3

   Duties of Rights Agent    33

4.4

   Change of Rights Agent    35 ARTICLE 5    MISCELLANEOUS    36

5.1

   Redemption and Termination of Rights    36

5.2

   Waiver of Flip-In Events    37

5.3

   Expiration    38

5.4

   Issuance of New Rights Certificates    38

5.5

   Supplements and Amendments    38

5.6

   Fractional Rights and Fractional Shares    40

5.7

   Rights of Action    40

5.8

   Holder of Rights Not Deemed a Shareholder    41

5.9

   Notice of Proposed Actions    41

5.10

   Notices    41

5.11

   Costs of Enforcement    43

5.12

   Successors    43

5.13

   Benefits of this Agreement    43

5.14

   Governing Law    43



--------------------------------------------------------------------------------

5.15

   Language    43

5.16

   Counterparts    43

5.17

   Severability    43

5.18

   Determinations and Actions by the Board of Directors    44

5.19

   Effective Date and Expiration Time    44

5.20

   Regulatory Approvals    44

5.21

   Time of the Essence    44

5.22

   Declaration as to Non-Canadian Holders    44

 

-ii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED

SHAREHOLDER RIGHTS PLAN AGREEMENT

AMENDED AND RESTATED SHAREHOLDER RIGHTS PLAN AGREEMENT dated as of May 9, 2007
between GOLDEN STAR RESOURCES LTD., a corporation organized under the laws of
Canada (the “Corporation”), and CIBC MELLON TRUST COMPANY, a trust company
existing under the laws of Canada, as rights agent (the “Rights Agent”, which
term shall include any successor Rights Agent hereunder), amending and restating
the Rights Agreement dated as of April 24, 1996 between the Corporation and The
R-M Trust Company, as rights agent, as amended pursuant to an Amending Agreement
dated as of June 30, 1999 between the Corporation and CIBC Mellon Trust Company
(formerly The R-M Trust Company), as rights agent, as amended and restated by
the Amended and Restated Shareholder Rights Plan Agreement dated as of May 20,
2004 between the Corporation and CIBC Mellon Trust Company as rights agent.

WHEREAS the Corporation and The R-M Trust Company entered into a rights
agreement dated as of April 24, 1996 (the “1996 Rights Plan”) respecting a
shareholder rights plan that was effective until June 30, 1999;

AND WHEREAS the 1996 Rights Plan was amended by an Amending Agreement dated as
of June 30, 1999 (the “Amending Agreement”) between the Corporation and the
Rights Agent (formerly The R-M Trust Company) that, among other things, extended
the 1996 Rights Plan until June 30, 2004, unless earlier terminated or extended
(the 1996 Rights Plan, as amended by the Amending Agreement, being the “Original
Rights Plan”);

AND WHEREAS the Original Rights Plan was amended and restated by the Amended and
Restated Shareholder Rights Plan Agreement between the Corporation and the
Rights Agent dated May 20, 2004 (the “2004 Plan”) to be effective until the
Close of Business (as defined below) on the date of the annual meeting of the
shareholders of the Corporation to be held in 2007;

AND WHEREAS the Board of Directors (as hereinafter defined) has determined that
it is advisable and in the best interests of the Corporation to continue the
Original Rights Plan as amended and restated pursuant to the 2004 Plan, by
adopting an Amended and Restated Shareholder Rights Plan Agreement as provided
herein (the “Rights Plan”) to take effect on the Effective Date (as hereinafter
defined), subject to approval by the Independent Shareholders (as hereinafter
defined) at the annual and special meeting of the shareholders of the
Corporation scheduled to be held on May 9, 2007, to ensure, to the extent
possible, that all shareholders of the Corporation are treated fairly in
connection with any Take-Over Bid (as hereinafter defined) and, due to the
uniqueness of the Corporation’s business, to ensure that the Board of Directors
are provided with sufficient time to evaluate unsolicited Take-Over Bids and to
explore and develop alternatives to maximize shareholder value;



--------------------------------------------------------------------------------

AND WHEREAS in order to implement the Rights Plan, the Board of Directors has:

 

(a) reconfirmed the issuance of one right (a “Right”) effective at the Record
Time (as hereinafter defined) in respect of each Common Share (as hereinafter
defined) outstanding at the Record Time; and

 

(b) reconfirmed its authorization of the issuance of one Right in respect of
each Voting Share issued after the Record Time and prior to the earlier of the
Separation Time (as hereinafter defined) and the Expiration Time (as hereinafter
defined);

AND WHEREAS each Right entitles the holder thereof, after the Separation Time,
to purchase securities of the Corporation pursuant to the terms and subject to
the conditions set forth herein;

AND WHEREAS the Rights Agent has agreed to act on behalf of the Corporation in
connection with the issuance, transfer, exchange and replacement of Rights
Certificates (as hereinafter defined), the exercise of Rights and other matters
referred to herein;

NOW THEREFORE, in consideration of the premises and the respective agreements
set forth herein, the Corporation and the Rights Agent hereby agree as follows:

ARTICLE 1

INTERPRETATION

 

1.1 Certain Definitions

For purposes of this Agreement, the following terms have the meanings indicated:

“Acquiring Person” means any Person who is the Beneficial Owner of 20% or more
of the outstanding Voting Shares; provided, however, that the term “Acquiring
Person” shall not include:

 

  (i) the Corporation or any Subsidiary of the Corporation;

 

  (ii) any Person who becomes the Beneficial Owner of 20% or more of the
outstanding Voting Shares as a result of one or any combination of:

 

  (A) a Voting Share Reduction,

 

  (B) a Permitted Bid Acquisition,

 

  (C) an Exempt Acquisition,

 

  (D) a Convertible Security Acquisition, or

 

  (E) a Pro Rata Acquisition.

provided, however, that if a Person becomes the Beneficial Owner of 20% or more
of the outstanding Voting Shares by reason of one or any combination of a Voting
Share Reduction, a Permitted Bid Acquisition, an Exempt Acquisition, a
Convertible Security Acquisition or a Pro Rata Acquisition, and thereafter
becomes the Beneficial Owner of an additional

 

- 2 -



--------------------------------------------------------------------------------

1% or more of the outstanding Voting Shares (other than pursuant to a Voting
Share Reduction, a Permitted Bid Acquisition, an Exempt Acquisition, a
Convertible Security Acquisition or a Pro Rata Acquisition), then as of the date
and time that such Person becomes the Beneficial Owner of such additional Voting
Shares, such Person shall become an Acquiring Person;

 

  (iii) an underwriter or member of a banking or selling group that becomes the
Beneficial Owner of 20% or more of the outstanding Voting Shares as a result of
an acquisition from the Corporation in connection with a distribution of
securities pursuant to a prospectus or by way of a private placement; and

 

  (iv) a Grandfathered Person, provided, however, that if after the Record Time
such Person becomes the Beneficial Owner of an additional 1% or more of the
outstanding Voting Shares (other than pursuant to a Voting Share Reduction, a
Permitted Bid Acquisition, an Exempt Acquisition, a Convertible Security
Acquisition or a Pro Rata Acquisition), then as of the date and time that such
Person becomes the Beneficial Owner of such additional Voting Shares, such
Person shall become an Acquiring Person.

“Affiliate”, when used to indicate a relationship with a specified corporation,
means a Person that directly, or indirectly through one or more controlled
intermediaries, controls, or is a corporation controlled by, or is a corporation
under common control with, such specified corporation.

“Agreement” means this amended and restated shareholder rights plan agreement
between the Corporation and the Rights Agent, as amended, supplemented or
restated from time to time; “hereof”, “herein”, “hereto” and similar expressions
mean and refer to this Agreement as a whole and not any particular part of this
Agreement.

“Associate”, when used to indicate a relationship with a specified Person, means
(i) a spouse of such specified Person, (ii) any Person of either sex with whom
such specified Person is living in a conjugal relationship outside marriage, or
(iii) any relative of such specified Person or of a Person mentioned in Clause
(i) or (ii) of this definition if that relative has the same residence as the
specified Person.

“Beneficial Owner”: a Person shall be deemed the “Beneficial Owner” and to have
“Beneficial Ownership” of and to “Beneficially Own”, any security:

 

  (i) of which such Person or any of such Person’s Affiliates or Associates is
the owner at law or in equity;

 

  (ii)

as to which such Person or any of such Person’s Affiliates or Associates has the
right to become the owner at law or in equity (A) upon the purchase, exercise,
conversion or exchange of any Convertible Securities, or (B) pursuant to any
agreement, arrangement, pledge or understanding, whether or not in writing, in
each case if such right is then exercisable or exercisable within a period of 60
days of the date of the determination of Beneficial Ownership, and whether or
not on

 

- 3 -



--------------------------------------------------------------------------------

 

condition or the happening of any contingency (other than customary agreements
with and between underwriters and members of banking groups or selling groups
with respect to a distribution of securities pursuant to a prospectus or by way
of a private placement and other than pursuant to pledges of securities in the
ordinary course of business); and

 

  (iii) which is Beneficially Owned within the meaning of Clause (i) or (ii) of
this definition by any other Person with which, and in respect of which
security, such Person is acting jointly or in concert;

provided, however, that a Person shall not be deemed the “Beneficial Owner” of,
or to have “Beneficial Ownership” of, or to “Beneficially Own”, any security by
reason of:

 

  (1) such security having been deposited or tendered pursuant to a Take-Over
Bid made by such Person, any of such Person’s Affiliates or Associates or any
other Person with which, and in respect of which security, such Person is acting
jointly or in concert, until such deposited or tendered security has been
accepted unconditionally for payment or exchange or has been taken up and paid
for, whichever shall first occur;

 

  (2) the holder of such security having agreed pursuant to a Permitted Lock-Up
Agreement to deposit or tender such security pursuant to a Take-Over Bid made by
such Person, any of such Person’s Affiliates or Associates or any other Person
with which, and in respect of which security, such Person is acting jointly or
in concert, until the earliest time at which any such deposited or tendered
security has been accepted unconditionally for payment or exchange or has been
taken up and paid for, whichever shall first occur;

 

  (3) such Person, for greater certainty, holding such security in the ordinary
course of such Person’s business or activities as follows:

 

  (A) such Person (in this definition, a “Manager”) manages mutual funds or
other investment funds for others (which others may include, or be limited to,
employee benefit plans and pension plans), if such security is held by the
Manager in the performance of the Manager’s duties for the account of another
Person (in this definition, a “Client”, which term shall include any
non-discretionary account held on behalf of a Client by a broker or dealer
registered under applicable law);

 

  (B) such Person (in this definition, a “Trust Company”) is licensed as a trust
company under applicable law and, as such, acts as trustee or administrator or
in a similar capacity for the estates of deceased or incompetent Persons (each,
in this definition, an “Estate Account”) or for other accounts (each, in this
definition, an “Other Account”), if such security is held by the Trust Company
for the Estate Account or for such Other Accounts;

 

- 4 -



--------------------------------------------------------------------------------

  (C) such Person (in this definition, a “Crown Agent”) is a Crown agent or
agency that manages public assets, if such security is held by the Crown Agent
for the purposes of its activities as Crown Agent;

 

  (D) such Person (in this definition, a “Statutory Body”) is established by
statute for purposes that include the management of investment funds for
employee benefit plans, pension plans and insurance plans (other than insurance
plans administered by insurance companies) of various public bodies, if such
security is held by the Statutory Body for the purposes of its activities as
Statutory Body; or

 

  (E) such Person (in this definition, an “Administrator”) is the administrator
or trustee of one or more pension funds or plans (each, in this definition, a
“Plan”) registered under the laws of Canada or any province thereof or the
corresponding laws of the jurisdiction by which such Plan is governed, or is
such a Plan, if such security is held by the Administrator or Plan for the
purposes of its activities as Administrator or Plan;

but only if the Manager, the Trust Company, the Crown Agent, the Statutory Body,
the Administrator or the Plan, as the case may be, is not then making or has not
publicly announced a current intention to make a Take-Over Bid, alone or by
acting jointly or in concert with any other Person, other than pursuant to a
distribution by the Corporation or by means of ordinary market transactions
(including pre-arranged trades entered into in the ordinary course of business
of such Person) executed through the facilities of a stock exchange, securities
quotation system or an organized over-the-counter market;

 

  (4) such Person, for greater certainty, being a Client of the same Manager as
another Person on whose account the Manager holds such security;

 

  (5) such Person, for greater certainty, having an Estate Account or an Other
Account with the same Trust Company as another Person on whose account the Trust
Company holds such security;

 

  (6) such Person, for greater certainty, being a Plan with the same
Administrator as another Plan on whose account the Administrator holds such
security;

 

  (7) such Person, for greater certainty:

 

  (A) being a Client of a Manager, if such security is owned at law or in equity
by the Manager;

 

  (B) being an Estate Account or an Other Account of a Trust Company, if such
security is owned at law or in equity by the Trust Company; or

 

  (C) being a Plan, if such security is owned at law or in equity by the
Administrator of the Plan; or

 

- 5 -



--------------------------------------------------------------------------------

  (8) such Person being the registered holder of such security as a result of
carrying on the business of, or acting as nominee for, a securities depository.

“Board of Directors” means the board of directors of the Corporation or any duly
constituted or empowered committee thereof.

“Business Day” means any day other than a Saturday, a Sunday or a day that is
treated as a holiday in Vancouver, British Columbia.

“Canada Business Corporations Act” means the Canada Business Corporations Act,
R.S.C. 1985, c.C-44, as amended, and the regulations made thereunder, as now in
effect or as the same may from time to time be amended, re-enacted or replaced.

“Canadian Dollar Equivalent” of any amount which is expressed in United States
dollars means on any date the Canadian dollar equivalent of such amount
determined by multiplying such amount by the U.S.-Canadian Exchange Rate in
effect on such date.

“Canadian-U.S. Exchange Rate” means on any date the inverse of the U.S.-Canadian
Exchange Rate.

“Close of Business” on any date means the time on such date (or, if such date is
not a Business Day, the time on the next succeeding Business Day) at which the
office of the transfer agent for the Common Shares in Vancouver, British
Columbia (or, after the Separation Time, the office of the Rights Agent in
Vancouver, British Columbia) is closed to the public.

“Common Shares” means the common shares in the capital of the Corporation.

“Competing Permitted Bid” means a Take-Over Bid that:

 

  (i) is made after a Permitted Bid or another Competing Permitted Bid has been
made and prior to the expiry, termination or withdrawal of that Permitted Bid or
Competing Permitted Bid (in this definition, the “Prior Bid”);

 

  (ii) satisfies all the provisions of the definition of a Permitted Bid other
than the requirements set out in Clauses (ii)(A) and (D) of the definition of
Permitted Bid; and

 

  (iii) contains, and the take-up and payment for securities deposited or
tendered thereunder are subject to, irrevocable and unqualified conditions that:

 

  (A) no Voting Shares and/or Convertible Securities shall be taken up or paid
for pursuant to the Take-Over Bid (x) prior to the Close of Business on a date
that is not less than the later of 35 days after the Offer Date of such
Take-Over Bid constituting the Competing Permitted Bid and 60 days after the
Offer Date of the earliest Prior Bid then in existence, and (y) then only if, at
the Close of Business on the date Voting Shares and/or Convertible Securities
are first taken up or paid for under such Take-Over Bid constituting the
Competing Permitted Bid, more than 50% of the outstanding Voting Shares and/or
Convertible Securities held by Independent Shareholders have been deposited or
tendered pursuant to such Take-Over Bid and not withdrawn; and

 

- 6 -



--------------------------------------------------------------------------------

  (B) in the event that the requirement set forth in Subclause (iii)(A)(y) of
this definition is satisfied, the Offeror will make a public announcement of
that fact and the Take-Over Bid will remain open for deposits and tenders of
Voting Shares and/or Convertible Securities for not less than 10 Business Days
from the date of such public announcement.

“controlled”: a body corporate is “controlled” by another Person or two or more
Persons acting jointly or in concert if:

 

  (i) securities entitled to vote in the election of directors carrying more
than 50% of the votes for the election of directors are held, directly or
indirectly, by or on behalf of the other Person or two or more Persons acting
jointly or in concert; and

 

  (ii) the votes carried by such securities are entitled, if exercised, to elect
a majority of the board of directors of such body corporate;

and “controls”, “controlling” and “under common control with” shall be
interpreted accordingly.

“Convertible Securities” means at any time any securities issued by the
Corporation from time to time (other than the Rights) carrying any purchase,
exercise, conversion or exchange right pursuant to which the holder thereof may
acquire Voting Shares or other securities carrying any purchase, exercise,
conversion or exchange right pursuant to which the holder thereof may acquire
Voting Shares (in each case, whether such right is then exercisable or
exercisable within or after a specified period and whether or not on condition
or the happening of any contingency).

“Convertible Security Acquisition” means the acquisition of Voting Shares by a
Person upon the purchase, exercise, conversion or exchange of Convertible
Securities acquired or received by such Person pursuant to a Permitted Bid
Acquisition, an Exempt Acquisition or a Pro Rata Acquisition.

“Co-Rights Agent” has the meaning attributed thereto in Subsection 4.1(a).

“Effective Date” means May 9, 2007, which is the date of the annual and special
meeting of the holders of Voting Shares to be held in 2007.

“Election to Exercise” shall have the meaning attributed thereto in Subsection
2.2(d).

“Exempt Acquisition” means an acquisition by a Person of Voting Shares and/or
Convertible Securities (i) in respect of which the Board of Directors has waived
the application of Section 3.1 pursuant to the provisions of Section 5.2,
(ii) pursuant to a regular dividend reinvestment or other plan of the
Corporation made available by the Corporation to the holders of Voting

 

- 7 -



--------------------------------------------------------------------------------

Shares and/or Convertible Securities where such plan permits the holder to
direct that the dividends paid in respect of such Voting Shares and/or
Convertible Securities be applied to the purchase from the Corporation of
further securities of the Corporation, (iii) pursuant to a distribution of
Voting Shares and/or Convertible Securities made by the Corporation (A) to the
public pursuant to a prospectus; provided that such Person does not thereby
become the Beneficial Owner of a greater percentage of Voting Shares so offered
than the percentage of Voting Shares Beneficially Owned by such Person
immediately prior to such distribution, or (B) by way of a private placement;
provided that (x) all necessary stock exchange approvals to such private
placement have been obtained and such private placement complies with the terms
and conditions of such approvals, and (y) such Person does not thereby become
the Beneficial Owner of Voting Shares equal in number to more than 25% of the
Voting Shares outstanding immediately prior to the private placement and, in
making this determination, the securities to be issued to such Person on the
private placement shall be deemed to be held by such Person but shall not be
included in the aggregate number of Voting Shares outstanding immediately prior
to the private placement, or (iv) pursuant to an amalgamation, merger,
arrangement or other statutory procedure requiring shareholder approval.

“Exercise Price” means, as of any date, the price at which a holder may purchase
the securities issuable upon exercise of one whole Right in accordance with the
terms hereof and, subject to adjustment thereof in accordance with the terms
hereof, the Exercise Price shall be:

 

  (i) until the Separation Time, an amount equal to three times the Market
Price, from time to time, per Common Share; and

 

  (ii) from and after the Separation Time, an amount equal to three times the
Market Price, as at the Separation Time, per Common Share.

“Expansion Factor” has the meaning attributed thereto in Subsection 2.3(b)(x).

“Expiration Time” has the meaning attributed thereto in Subsection 5.19(a)(ii).

“Flip-in Event” means a transaction or event in which any Person becomes an
Acquiring Person.

“Grandfathered Person” means any Person who is the Beneficial Owner of 20% or
more of the outstanding Voting Shares as determined at the Record Time;
provided, however, that a Person shall cease to be a Grandfathered Person in the
event that such Person ceases to Beneficially Own 20% or more of the outstanding
Voting Shares at any time after the Record Time.

“holder” shall have the meaning attributed thereto in Section 1.6.

“including” and “includes” shall be interpreted on an inclusive basis and shall
be deemed to be followed by the words “without limitation”.

 

- 8 -



--------------------------------------------------------------------------------

“Independent Shareholders” means holders of outstanding Voting Shares, excluding
(i) any Acquiring Person, (ii) any Offeror, (iii) any Affiliate or Associate of
any Acquiring Person or Offeror, (iv) any Person acting jointly or in concert
with any Acquiring Person or Offeror, and (v) any employee benefit plan, share
purchase plan, deferred profit sharing plan or trust for the benefit of
employees of the Corporation or a wholly-owned Subsidiary of the Corporation
(unless the beneficiaries of such plan or trust direct the manner in which such
Voting Shares are to be voted or direct whether the Voting Shares are to be
deposited or tendered to a Take-Over Bid, in which case such plan or trust shall
be considered to be an Independent Shareholder).

“Market Price” per security of any securities on any date means the average of
the daily closing prices per security of such securities (determined as
described below) on each of the 20 consecutive Trading Days through to and
including the Trading Day immediately preceding such date; provided, however,
that if an event of a type analogous to any of the events described in
Section 2.3 shall have caused the closing prices used to determine the Market
Price on any Trading Day not to be fully comparable with the closing price on
such date of determination (or, if the date of determination is not a Trading
Day, on the immediately preceding Trading Day), each such closing price so used
shall be appropriately adjusted in a manner analogous to the applicable
adjustment provided for in Section 2.3 in order to make it fully comparable with
the closing price on such date of determination (or, if the date of
determination is not a Trading Day, on the immediately preceding Trading Day).

The closing price per security of any securities on any date shall be:

 

  (i) the closing board lot sale price or, in case no such sale takes place on
such date, the average of the closing bid and asked prices for each such
security as reported by the principal stock exchange or securities quotation
system in Canada on which such securities are listed or admitted to trading
(based on the volume of securities traded during the most recently completed
financial year);

 

  (ii) if for any reason none of the prices described in Clause (i) above are
available for such date or the securities are not listed or admitted to trading
on a stock exchange or securities quotation system in Canada, the last board lot
sale price or, if such price is not available, the average of the closing bid
and asked prices, for each such security on such date as reported by such other
securities exchange or securities quotation system on which such securities are
listed or admitted to trading (and if such securities are listed or admitted to
trading on more than one other stock exchange or securities quotation system
such prices shall be determined based on the stock exchange or securities
quotation system on which such securities are then listed or admitted to trading
on which the largest number of such securities were traded during the most
recently completed financial year);

 

  (iii) if for any reason none of the prices described in Clauses (i) and
(ii) above are available for such date or the securities are not listed or
admitted to trading on a stock exchange in Canada or any other securities
exchange or securities quotation system, the last sale price, or if no sale
takes place, the average of the high bid and low asked prices for each such
security on such date in the over-the-counter market, as quoted by any reporting
system then in use (as determined by the Board of Directors); or

 

- 9 -



--------------------------------------------------------------------------------

  (iv) if for such date none of the prices described in Clauses (i), (ii) and
(iii) above are available or the securities are not listed or admitted to
trading on a stock exchange in Canada or any other securities exchange and are
not quoted by any reporting system, the average of the closing bid and asked
prices for such date as furnished by a professional market maker making a market
in the securities selected in good faith by the Board of Directors;

provided, however, that if on any such date none of such prices is available,
the closing price per security of such securities on such date shall be the fair
value per security of such securities on such date as determined in good faith
by an internationally recognized investment banking firm selected by the Board
of Directors. The Market Price shall be expressed in Canadian dollars and if
initially determined in respect of any day forming part of the 20 consecutive
Trading Day period in question in United States dollars, such amount shall be
translated into Canadian dollars on such date at the Canadian Dollar Equivalent
thereof.

“Offer Date” means the date of a Take-Over Bid.

“Offer to Acquire” shall include:

 

  (i) an offer to purchase, or a solicitation of an offer to sell, Voting Shares
and/or Convertible Securities; and

 

  (ii) an acceptance of an offer to sell Voting Shares and/or Convertible
Securities, whether or not such offer to sell has been solicited;

or any combination thereof, and the Person accepting an offer to sell shall be
deemed to be making an Offer to Acquire to the Person that made the offer to
sell.

“Offeror” means a Person who has made a public announcement of a current
intention to make or who is making a Take-Over Bid (including a Permitted Bid or
a Competing Permitted Bid), but excluding any Person referred to in Clause
(3) of the definition of Beneficial Owner in the circumstances described
therein.

“Offeror’s Securities” means the aggregate of the Voting Shares Beneficially
Owned on the date of an Offer to Acquire by an Offeror.

“Permitted Bid” means a Take-Over Bid that is made by means of a take-over bid
circular and that also complies with the following additional provisions:

 

  (i) the Take-Over Bid is made to all holders of Voting Shares of record, other
than the Offeror; and

 

- 10 -



--------------------------------------------------------------------------------

  (ii) the Take-Over Bid contains, and the provisions for take-up and payment
for securities deposited or tendered thereunder are subject to, irrevocable and
unqualified conditions that:

 

  (A) no Voting Shares and/or Convertible Securities shall be taken up or paid
for pursuant to the Take-Over Bid (x) prior to the Close of Business on a date
that is not less than 60 days following the Offer Date, and (y) then only if, at
the Close of Business on the date Voting Shares and/or Convertible Securities
are first taken up or paid for under such Take-Over Bid, more than 50% of the
outstanding Voting Shares and/or Convertible Securities held by Independent
Shareholders have been deposited or tendered pursuant to the Take-Over Bid and
not withdrawn;

 

  (B) Voting Shares and/or Convertible Securities may be deposited or tendered
pursuant to such Take-Over Bid, unless such Take-Over Bid is withdrawn, at any
time prior to the Close of Business on the date Voting Shares and/or Convertible
Securities are first taken up or paid for under the Take-Over Bid;

 

  (C) any Voting Shares and or Convertible Securities deposited or tendered
pursuant to the Take-Over Bid may be withdrawn until taken up and paid for; and

 

  (D) in the event that the requirement set forth in Subclause (ii)(A)(y) of
this definition is satisfied, the Offeror will make a public announcement of
that fact and the Take-Over Bid will remain open for deposits and tenders of
Voting Shares and/or Convertible Securities for not less than 10 Business Days
from the date of such public announcement.

“Permitted Bid Acquisition” means an acquisition by a Person of Voting Shares
and/or Convertible Securities pursuant to a Permitted Bid or a Competing
Permitted Bid.

“Permitted Lock-Up Agreement” means an agreement (the “Lock-Up Agreement”)
between a Person and one or more holders of Voting Shares and/or Convertible
Securities (each a “Locked-Up Person”) (the terms of which are publicly
disclosed and a copy of which is made available to the public (including the
Corporation) not later than the date the Lock-Up Bid (as defined below) is
publicly announced or, if the Lock-Up Bid has been made prior to the date on
which such Lock-Up Agreement is entered into, not later than the date of such
Lock-Up Agreement (or, if such date is not a Business Day, on the Business Day
next following such date)), pursuant to which such Locked-Up Person agrees to
deposit or tender Voting Shares and/or Convertible Securities held by such
holder to a Take-Over Bid (the “Lock-Up Bid”) made or to be made by such Person,
any of such Person’s Affiliates or Associates or any other Person with which,
and in respect of which security, such Person is acting jointly or in concert;
provided that:

 

  (i) the Lock-Up Agreement permits such Locked-Up Person to terminate its
obligation to deposit or tender to or not to withdraw Voting Shares and/or
Convertible Securities from the Lock-Up Bid in order to deposit or tender such
securities to another Take-Over Bid or support another transaction where:

 

  (A) the price or value per Voting Share or Convertible Security offered under
such other Take-Over Bid or transaction exceeds the price or value per Voting
Share or Convertible Security offered under the Lock-Up Bid;

 

- 11 -



--------------------------------------------------------------------------------

  (B) the price or value per Voting Share or Convertible Security offered under
such other Take-Over Bid or transaction exceeds by as much as or more than a
specified amount (the “Specified Amount”) the price or value per Voting Share or
Convertible Security offered under the Lock-Up Bid, provided that such Specified
Amount is not greater than 7% of the price or value per Voting Share or
Convertible Security offered under the Lock-Up Bid; or

 

  (C) the number of Voting Shares and/or Convertible Securities to be purchased
under such other Take-Over Bid or transaction exceeds by as much as or more than
a specified number (the “Specified Number”) the number of Voting Shares and/or
Convertible Securities that the Offeror has offered to purchase under the
Lock-Up Bid at a price or value per Voting Share or Convertible Security that is
not less than the price or value per Voting Share or Convertible Security
offered under the Lock-Up Bid, provided that the Specified Number is not greater
than 7% of the number of Voting Shares and/or Convertible Securities offered
under the Lock-Up Bid;

and for greater certainty, such Lock-Up Agreement may contain a right of first
refusal or require a period of delay to give the Offeror under the Lock-Up Bid
an opportunity to match the higher price, value or number in such other
Take-Over Bid or transaction, or other similar limitation on a Locked-Up
Person’s right to withdraw Voting Shares from the Lock-Up Agreement, so long as
the limitation does not preclude the exercise by the Locked-Up Person of the
right to withdraw Voting Shares and/or Convertible Securities in sufficient time
to deposit or tender to the other Take-Over Bid or support the other
transaction; and

 

  (ii) no “break-up” fees, “top-up” fees, penalties, expenses or other amounts
that exceed in the aggregate the greater of:

 

  (A) the cash equivalent of 2.5% of the price or value payable under the
Lock-Up Bid to a Locked-Up Person; and

 

  (B) 50% of the amount by which the price or value payable under another
Take-Over Bid or other transaction to a Locked-Up Person exceeds the price or
value of the consideration that such Locked-Up Person would have received under
the Lock-Up Bid,

 

- 12 -



--------------------------------------------------------------------------------

shall be payable by a Locked-Up Person pursuant to the Lock-Up Agreement in the
event that the Locked-Up Bid is not successfully concluded or if any Locked-Up
Person fails to deposit or tender Voting Shares and/or Convertible Securities to
the Lock-Up Bid or withdraws Voting Shares and/or Convertible Securities
previously deposited or tendered thereto in order to deposit or tender to
another Take-Over Bid or support another transaction.

“Person” shall include any individual, firm, partnership, syndicate,
association, trust, trustee, executor, administrator, legal personal
representative, government, governmental body or authority, corporation or other
incorporated or unincorporated organization.

“Predecessor Plans” means, collectively, the Original Rights Plan and the 2004
Plan and “Predecessor Plan” means any one of them.

“Pro Rata Acquisition” means an acquisition by a Person of Voting Shares and/or
Convertible Securities (i) as a result of a stock dividend, a stock split or
other event pursuant to which such Person receives or acquires Voting Shares
and/or Convertible Securities on the same pro rata basis as all other holders of
Voting Shares and/or Convertible Securities of the same class or series; or
(ii) pursuant to the receipt or exercise of rights (other than the Rights) to
subscribe for or purchase Voting Shares and/or Convertible Securities issued by
the Corporation on the same pro rata basis to all of the holders of Voting
Shares and/or Convertible Securities of the same class or series, provided that
such rights are acquired directly from the Corporation; and further provided, in
either case, that such Person does not thereby become the Beneficial Owner of a
greater percentage of Voting Shares than the percentage of Voting Shares
Beneficially Owned by such Person immediately prior to such acquisition.

“Record Time” means 5:00 p.m. (Vancouver time) on the Effective Date.

“Redemption Price” shall have the meaning attributed thereto in Subsection
5.1(a).

“Regular Periodic Cash Dividend” shall have the meaning attributed thereto in
Subsection 2.3(d).

“Rights” means the herein described rights to purchase securities pursuant to
the terms and subject to the conditions set forth herein.

“Rights Certificate” means a certificate representing the Rights after the
Separation Time which shall be substantially in the form attached hereto as
Exhibit A or such other form as the Corporation and the Rights Agent may agree.

“Rights Register” and “Rights Registrar” shall each have the meaning attributed
thereto in Subsection 2.6(a).

“Securities Act (British Columbia)” means the Securities Act, S.B.C. 1985,
chapter 85, as amended, and the rules and regulations made thereunder, as now in
effect or as the same may from time to time be amended, re-enacted or replaced.

 

- 13 -



--------------------------------------------------------------------------------

“Separation Time” means the Close of Business on the tenth Trading Day after the
earliest of:

 

  (i) the Stock Acquisition Date;

 

  (ii) the date of the commencement of, or first public announcement of the
current intention of any Person (other than the Corporation or any Subsidiary of
the Corporation) to commence, a Take-Over Bid (other than a Permitted Bid or
Competing Permitted Bid so long as such Take-Over Bid continues to satisfy the
requirements of a Permitted Bid or a Competing Permitted Bid); and

 

  (iii) the date upon which a Permitted Bid or Competing Permitted Bid ceases to
be a Permitted Bid or a Competing Permitted Bid, as applicable;

or such later date as may be determined by the Board of Directors in good faith,
provided, however, that if any Take-Over Bid referred to in Clause (ii) above
expires or is terminated or otherwise withdrawn prior to the Separation Time,
such Take-Over Bid shall be deemed, for the purposes of this definition, never
to have been made.

“Stock Acquisition Date” means the first date of public announcement (which, for
purposes of this definition, shall include a report filed pursuant to the
Securities Act (British Columbia), the 1934 Exchange Act or any other applicable
securities laws) by the Corporation or an Acquiring Person of facts indicating
that a Person has become an Acquiring Person.

“Subsidiary”: a body corporate is a Subsidiary of another body corporate if:

 

  (i) it is controlled by (A) that other, or (B) that other and one or more
bodies corporate, each of which is controlled by that other, or (C) two or more
bodies corporate, each of which is controlled by that other; or

 

  (ii) it is a Subsidiary of a body corporate that is that other’s Subsidiary.

“Take-Over Bid” means an Offer to Acquire Voting Shares and/or Convertible
Securities where the Voting Shares and/or Convertible Securities subject to the
Offer to Acquire, together with the Offeror’s Securities, constitute in the
aggregate 20% or more of the outstanding Voting Shares and/or Convertible
Securities at the date of the Offer to Acquire.

“Termination Time” means the time at which the right to exercise Rights shall
terminate pursuant to Section 5.1.

“Trading Day”, when used with respect to any securities, means a day on which
the principal stock exchange or securities quotation system in Canada on which
such securities are listed or admitted to trading is open for the transaction of
business or, if the securities are not listed or admitted to trading on any
stock exchange or securities quotation system in Canada, a Business Day.

“TSX” means the Toronto Stock Exchange.

 

- 14 -



--------------------------------------------------------------------------------

“U.S.-Canadian Exchange Rate” means on any date:

 

  (i) if on such date the Bank of Canada sets an average noon spot rate of
exchange for the conversion of one United States dollar into Canadian dollars,
such rate; and

 

  (ii) in any other case, the rate on such date for the conversion of one United
States dollar into Canadian dollars which is calculated in the manner which
shall be determined by the Board of Directors from time to time acting in good
faith.

“U.S. Dollar Equivalent” of any amount which is expressed in Canadian dollars
means on any date the United States dollar equivalent of such amount determined
by reference to the Canadian-U.S. Exchange Rate in effect on such date.

“Voting Share Reduction” means an acquisition or a redemption by the Corporation
of Voting Shares and/or Convertible Securities which, by reducing the number of
outstanding Voting Shares and/or Convertible Securities, increases the
percentage of Voting Shares Beneficially Owned by any Person.

“Voting Shares” means collectively the Common Shares and any other shares in the
capital stock or voting interests issued by the Corporation, the holders of
which are entitled to vote generally in the election of directors.

“1933 Securities Act” means the Securities Act of 1933 of the United States, as
amended, and the rules and regulations made thereunder, as now in effect or as
the same may from time to time be amended, re-enacted or replaced.

“1934 Exchange Act” means the Securities Exchange Act of 1934 of the United
States, as amended, and the rules and regulations made thereunder, as now in
effect or as the same may from time to time be amended, re-enacted or replaced.

 

1.2 Currency

All sums of money which are referred to in this Agreement are expressed in
lawful money of Canada, unless otherwise specified.

 

1.3 Number and Gender

Wherever the context so requires, terms used herein importing the singular
number only shall include the plural and vice versa and words importing any one
gender shall include all others.

 

1.4 Descriptive Headings and References

Descriptive headings and the Table of Contents appear herein for convenience of
reference only and shall not affect the meaning or construction of any of the
provisions hereof. All references to Articles, Sections, Subsections, Clauses
and Exhibits are to the articles, sections, subsections, clauses and exhibits
forming part of this Agreement unless otherwise indicated. The words “hereto”,
“herein”, “hereof”, “hereunder”, “this Agreement” and similar expressions refer
to this Agreement including the Exhibits, as the same may be amended,
supplemented or restated from time to time.

 

- 15 -



--------------------------------------------------------------------------------

1.5 Acting Jointly or in Concert

For purposes of this Agreement, a Person is acting jointly or in concert with
every other Person who is a party to any agreement, commitment or understanding,
whether formal or informal and whether or not in writing, with the first
mentioned Person to acquire or Offer to Acquire Voting Shares and/or Convertible
Securities (other than customary agreements with and between underwriters and/or
members of banking groups and/or selling group members with respect to a
distribution of securities pursuant to a prospectus or by way of a private
placement and other than pursuant to pledges of securities in the ordinary
course of business).

 

1.6 Holder

As used in this Agreement, unless the context otherwise requires, the term
“holder” of any Rights means the registered holder of such Rights (or, prior to
the Separation Time, of the associated Common Shares).

 

1.7 Calculation of Voting Shares Beneficially Owned

For the purposes of this Agreement, the percentage of Voting Shares Beneficially
Owned by a Person shall be and be deemed to be the product determined by the
formula:

100 x A

          B

where

 

  A  = the number of votes for the election of all directors generally attaching
to the Voting Shares Beneficially Owned by such Person; and

 

  B  = the number of votes for the election of all directors generally attaching
to all outstanding Voting Shares.

Where a Person is deemed to Beneficially Own unissued Voting Shares, such Voting
Shares shall be deemed to be outstanding for the purposes of both A and B above,
but no other unissued Voting Shares shall, for the purposes of such calculation,
be deemed to be outstanding.

ARTICLE 2

THE RIGHTS

 

2.1 Legend on Voting Share Certificates

Voting Share certificates issued after the Record Time and prior to the Close of
Business on the earlier of the Separation Time and the Expiration Time shall
evidence one Right for each Voting Share represented thereby and shall have
impressed on, printed on, written on or otherwise affixed to them prior to the
Effective Date the legend set forth in Section 2.1 of the applicable Predecessor

 

- 16 -



--------------------------------------------------------------------------------

Plan and which legend shall be deemed to be amended for all purposes to read the
same as the legend set forth below, and after the Effective Date the following
legend:

“Until the Separation Time (as such term is defined in the Shareholder Rights
Plan Agreement referred to below), this certificate also evidences and entitles
the holder hereof to certain Rights as set forth in an Amended and Restated
Shareholder Rights Plan Agreement dated as of May 9, 2007, as amended,
supplemented or restated from time to time (the “Rights Agreement”) between
Golden Star Resources Ltd. (the “Corporation”) and CIBC Mellon Trust Company, as
Rights Agent, the terms of which are hereby incorporated herein by reference and
a copy of which is on file and may be inspected during normal business hours at
the registered office of the Corporation. In certain circumstances, as set forth
in the Rights Agreement, such Rights may be amended, may be redeemed, may
expire, may become null and void or may be evidenced by separate certificates
and may no longer be evidenced by this certificate. The Corporation will mail or
arrange for the mailing of a copy of the Rights Agreement to the holder of this
certificate without charge as soon as practicable after the receipt of a written
request therefor.”

Certificates representing Voting Shares that are issued and outstanding at the
Record Time shall also evidence one Right for each Voting Share evidenced
thereby, notwithstanding the absence of the foregoing legend, until the earlier
of the Separation Time and the Expiration Time. Following the Separation Time,
Rights will be evidenced by Rights Certificates issued pursuant to Section 2.2
hereof.

 

2.2 Initial Exercise Price; Exercise of Rights; Detachment of Rights

 

  (a) Subject to adjustment as herein set forth, each Right will entitle the
holder thereof, from and after the Separation Time and prior to the Expiration
Time, to purchase one Common Share for the Exercise Price (which Exercise Price
and number of Common Shares are subject to adjustment as set forth below) or its
U.S. Dollar Equivalent as at the Business Day immediately preceding the day on
which such Right is exercised. Notwithstanding any other provision of this
Agreement, any Rights held by the Corporation or any of its Subsidiaries shall
be null and void.

 

  (b) Until the Separation Time, (i) the Rights shall not be exercisable and no
Right may be exercised, and (ii) for administrative purposes, each Right will be
evidenced by the certificate for the associated Voting Share registered in the
name of the holder thereof (which certificate shall be deemed to represent a
Rights Certificate) and will be transferable only together with, and will be
transferred by a transfer of, such associated Voting Share.

 

  (c)

From and after the Separation Time and prior to the Expiration Time, the Rights
may be exercised and the registration and transfer of the Rights shall be
separate from and independent of Voting Shares. Promptly following the
Separation Time, the Corporation will prepare and the Rights Agent will mail to
each holder of record of Voting Shares as of the Separation

 

- 17 -



--------------------------------------------------------------------------------

 

Time (other than an Acquiring Person, any other Person whose Rights are or
become null and void pursuant to the provisions of Subsection 3.1(b) and, in
respect of any Rights Beneficially Owned by such Acquiring Person which are not
held of record by such Acquiring Person, the holder of record of such Rights),
at such holder’s address as shown by the records of the Corporation (the
Corporation hereby agreeing to furnish copies of such records to the Rights
Agent for this purpose):

 

  (i) a Rights Certificate appropriately completed, representing the number of
Rights held by such holder at the Separation Time and having such marks of
identification or designation and such legends, summaries or endorsements
printed thereon as the Corporation may deem appropriate and as are not
inconsistent with the provisions of this Agreement, or as may be required to
comply with any law or with any rule or regulation or judicial or administrative
order made pursuant thereto or with any rule or regulation of any
self-regulatory organization, stock exchange or securities quotation system on
which the Rights may from time to time be listed or traded, or to conform to
usage; and

 

  (ii) a disclosure statement prepared by the Corporation describing the Rights;

provided, however, that a nominee shall be sent the materials provided for in
Clauses (i) and (ii) above only in respect of Voting Shares held of record by it
which are not Beneficially Owned by an Acquiring Person. In order for the
Corporation to determine whether any Person is holding Voting Shares which are
Beneficially Owned by another Person, the Corporation may require such
first-mentioned Person to furnish such information and documentation as the
Corporation deems necessary or appropriate to make such determination.

 

  (d) Rights may be exercised in whole or in part on any Business Day after the
Separation Time and prior to the Expiration Time by submitting to the Rights
Agent at its principal office in Vancouver, British Columbia or, with the
approval of the Rights Agent, at any other office of the Rights Agent in the
cities designated from time to time for that purpose by the Corporation:

 

  (i) the Rights Certificate evidencing such Rights with an election to exercise
(an “Election to Exercise”) substantially in the form attached to the Rights
Certificate appropriately completed and duly executed by the holder or his
executors or administrators or other personal representatives or his legal
attorney duly appointed by an instrument in writing in form and executed in a
manner satisfactory to the Rights Agent; and

 

  (ii) payment by certified cheque, banker’s draft or money order payable to the
order of the Corporation, of a sum equal to the Exercise Price multiplied by the
number of Rights being exercised and a sum sufficient to cover any transfer tax
or charge which may be payable in respect of the transfer or delivery of Rights
Certificates or the issuance or delivery of certificates for Voting Shares in a
name other than that of the holder of the Rights being exercised.

 

- 18 -



--------------------------------------------------------------------------------

  (e) Upon receipt of a Rights Certificate, with a completed Election to
Exercise appropriately completed and duly executed which does not indicate that
such Right is null and void as provided by Subsection 3.1(b), accompanied by
payment as set forth in Clause 2.2(d)(ii), the Rights Agent (unless otherwise
instructed in writing by the Corporation) will thereupon promptly:

 

  (i) requisition from the transfer agent of the Common Shares certificates for
the number of Common Shares to be purchased (the Corporation hereby irrevocably
agreeing to authorize its transfer agent to comply with all such requisitions);

 

  (ii) after receipt of such certificates referred to in Clause 2.2(e)(i),
deliver such certificates to or upon the order of the registered holder of such
Rights Certificate, registered in such name or names as may be designated by
such holder;

 

  (iii) when appropriate, requisition from the Corporation the amount of cash to
be paid in lieu of issuing fractional Common Shares or fractional Rights;

 

  (iv) after receipt, deliver such cash referred to in Clause 2.2(e)(iii) to or
to the order of the registered holder of the Rights Certificate; and

 

  (v) tender to the Corporation all payments received upon exercise of the
Rights.

 

  (f) In case the holder of any Rights shall exercise less than all the Rights
evidenced by such holder’s Rights Certificate, a new Rights Certificate
evidencing the Rights remaining unexercised will be issued by the Rights Agent
to such holder or to such holder’s duly authorized assigns.

 

  (g) The Corporation covenants and agrees that it will:

 

  (i) take all such action as may be necessary and within its power to ensure
that all securities delivered upon exercise of Rights shall, at the time of
delivery of the certificates for such securities (subject to payment of the
Exercise Price), be duly and validly authorized, executed, issued and delivered
as fully paid and non-assessable;

 

  (ii) take all such action as may be necessary and within its power to comply
with any applicable requirements of the Canada Business Corporations Act, the
Securities Act (British Columbia), the securities acts or comparable legislation
of each of the other provinces of Canada, the 1933 Securities Act and the 1934
Exchange Act and any other applicable law, rule or regulation, in connection
with the issuance and delivery of the Rights Certificates and the issuance of
any Common Shares upon exercise of Rights;

 

- 19 -



--------------------------------------------------------------------------------

  (iii) use reasonable efforts to cause all Common Shares issued upon exercise
of Rights to be listed upon issuance on the TSX and each other stock exchange
and/or securities quotation system on which the Common Shares are then listed or
admitted to trading at that time;

 

  (iv) cause to be reserved and kept available out of its authorized and
unissued Common Shares the number of Common Shares that, as provided in this
Agreement, will from time to time be sufficient to permit the exercise in full
of all outstanding Rights; and

 

  (v) pay when due and payable any and all Canadian and United States federal,
provincial and state transfer taxes (for greater certainty not including any
income taxes or capital gains of the holder or exercising holder or any
liability of the Corporation to withhold tax) and charges which may be payable
in respect of the original issuance or delivery of the Rights Certificates or
certificates for Common Shares, provided that the Corporation shall not be
required to pay any transfer tax or charge which may be payable in respect of
the transfer or delivery of Rights Certificates or the issuance or delivery of
certificates for Common Shares in a name other than that of the holder of the
Rights being transferred or exercised.

 

2.3 Adjustments to Exercise Price; Number of Rights

 

  (a) The Exercise Price, the number and kind of securities subject to purchase
upon exercise of each Right and the number of Rights outstanding are subject to
adjustment from time to time as provided in this Section 2.3.

 

  (b) In the event the Corporation shall at any time after the Record Time and
prior to the Expiration Time:

 

  (i) declare or pay a dividend on the Common Shares payable in Common Shares or
other capital stock of the Corporation (or Convertible Securities) other than
pursuant to any optional stock dividend program, dividend reinvestment plan or
dividend payable in Common Shares in lieu of a regular periodic cash dividend;

 

  (ii) subdivide or change the outstanding Common Shares into a greater number
of Common Shares;

 

  (iii) consolidate or change the outstanding Common Shares into a smaller
number of Common Shares; or

 

  (iv) issue any Common Shares or other capital stock of the Corporation (or
Convertible Securities) in respect of, in lieu of, or in exchange for existing
Common Shares;

 

- 20 -



--------------------------------------------------------------------------------

the Exercise Price and the number of Rights outstanding or, if the payment or
effective date therefor shall occur after the Separation Time, the securities
purchasable upon exercise of Rights, shall be adjusted in the manner set forth
below.

If the Exercise Price and number of Rights outstanding are to be adjusted:

 

  (x) the Exercise Price in effect after such adjustment shall be equal to the
Exercise Price in effect immediately prior to such adjustment divided by the
number of Common Shares (or other capital stock) (the “Expansion Factor”) that a
holder of one Common Share immediately prior to such dividend, subdivision,
change, consolidation or issuance would hold thereafter as a result thereof
(assuming the exercise of all such purchase, exercise, conversion or exchange
rights, if any); and

 

  (y) each Right held prior to such adjustment shall become that number of
Rights equal to the Expansion Factor and the adjusted number of Rights will be
deemed to be distributed among the Common Shares with respect to which the
original Rights were associated (if they remain outstanding) and the Common
Shares issued or issuable in respect of such dividend, subdivision, change,
consolidation or issuance, so that each such Common Share (or other capital
stock) will have exactly one Right associated with it.

For greater certainty, if the securities purchasable upon exercise of Rights are
to be adjusted, the securities purchasable upon exercise of each Right after
such adjustment will be the securities that a holder of the securities
purchasable upon exercise of one Right immediately prior to such dividend,
subdivision, change, consolidation or issuance would hold thereafter as a result
thereof. To the extent that such rights of purchase, exercise, conversion or
exchange are not exercised prior to the expiration thereof, the Exercise Price
shall be readjusted to the Exercise Price which would then be in effect based on
the number of Common Shares (or Convertible Securities) actually issued upon the
exercise of such rights.

If after the Record Time and prior to the Expiration Time the Corporation shall
issue any shares of capital stock other than Common Shares in a transaction of a
type described in Clause 2.3(b)(i) or (iv), shares of such capital stock shall
be treated herein as nearly equivalent to Common Shares as may be practicable
and appropriate under the circumstances and the Corporation and the Rights Agent
shall amend or supplement this Agreement in order to effect such treatment.

If an event occurs which would require an adjustment under both this Section 2.3
and Section 3.1, the adjustment provided for in this Section 2.3 shall be in
addition to, and shall be made prior to, any adjustment required pursuant to
Section 3.1. Adjustments pursuant to Section 2.3 shall be made successively,
whenever an event referred to in Section 2.3 occurs.

 

- 21 -



--------------------------------------------------------------------------------

If the Corporation shall at any time after the Record Time and prior to the
Separation Time issue any Common Shares otherwise than in a transaction referred
to in this Subsection 2.3(b), each such Common Share so issued shall
automatically have one new Right associated with it, which Right shall be
evidenced by the certificate representing such associated Common Share.

 

  (c) In the event the Corporation shall at any time after the Record Time and
prior to the Separation Time fix a record date for the issuance to all holders
of Common Shares of rights, options or warrants entitling them (for a period
expiring within 45 days after such record date) to subscribe for or purchase
Common Shares (or Convertible Securities pursuant to which the holder may
acquire Common Shares) at a price per Common Share (or, if a Convertible
Security having a purchase, exercise, conversion or exchange price, including
the price required to be paid to purchase such convertible or exchangeable
security or right, per share) less than 90% of the Market Price per Common Share
on such record date, the Exercise Price shall be adjusted in the manner set
forth below. The Exercise Price in effect after such record date shall equal the
Exercise Price in effect immediately prior to such record date multiplied by a
fraction, of which the numerator shall be the number of Common Shares
outstanding on such record date plus the number of Common Shares that the
aggregate offering price of the total number of Common Shares so to be offered
(and/or the aggregate initial conversion, exchange or exercise price of the
convertible or exchangeable securities or rights so to be offered (including the
price required to be paid to purchase such convertible or exchangeable
securities or rights)) would purchase at such Market Price per Common Share and
of which the denominator shall be the number of Common Shares outstanding on
such record date plus the number of additional Common Shares to be offered for
subscription or purchase (or into which the convertible or exchangeable
securities or rights so to be offered are initially convertible, exchangeable or
exercisable). In case such subscription price may be paid by delivery of
consideration part or all of which shall be in a form other than cash, the value
of such consideration shall be as determined in good faith by the Board of
Directors whose determination shall be described in a statement filed with the
Rights Agent and shall be binding on the Rights Agent and the holders of Rights.
To the extent that such rights of purchase, exercise, conversion or exchange are
not exercised prior to the expiration thereof, the Exercise Price shall be
readjusted to the Exercise Price which would then be in effect based on the
number of Common Shares (or securities convertible into or exchangeable for
Common Shares) actually issued upon the exercise of such rights.

Such adjustment shall be made successively whenever such a record date is fixed.
For purposes of this Agreement, the granting of the right to purchase Common
Shares (whether from treasury shares or otherwise) pursuant to any dividend or
interest reinvestment plan and/or any Common Share purchase plan providing for
the reinvestment of dividends or interest payable on securities of the
Corporation and/or the investment of periodic optional payments and/or employee
benefit or similar plans (so long as such right to purchase is in no case
evidenced by the delivery of rights or warrants) shall not be deemed to
constitute an issue of rights or warrants by the Corporation; provided, however,
that, in the case of any dividend or interest reinvestment plan, the right to
purchase Common Shares is at a price per share of not less than 90% of the
current market price per share (determined as provided in such plans) of the
Common Shares.

 

- 22 -



--------------------------------------------------------------------------------

  (d) In the event the Corporation shall at any time after the Record Time and
prior to the Separation Time fix a record date for the making of a distribution
to all holders of Common Shares of evidences of indebtedness or assets (other
than a Regular Periodic Cash Dividend (as defined below) or a dividend paid in
Common Shares) or rights, options or warrants (excluding those referred to in
Subsection 2.3(c)), the Exercise Price shall be adjusted. The Exercise Price in
effect after such record date will equal the Exercise Price in effect
immediately prior to such record date less the fair market value (as determined
in good faith by the Board of Directors) of the portion of the assets, evidences
of indebtedness, rights or warrants so to be distributed applicable to the
securities purchasable upon exercise of one Right. Such adjustment shall be made
successively whenever such a record date is fixed.

For the purpose of this Subsection 2.3(d), “Regular Periodic Cash Dividend”
means cash dividends paid at regular intervals in any fiscal year of the
Corporation to the extent that such cash dividends do not exceed, in the
aggregate, the greatest of:

 

  (i) 200% of the aggregate amount of cash dividends declared payable by the
Corporation on its Common Shares in its immediately preceding fiscal year;

 

  (ii) 300% of the arithmetic mean of the aggregate amounts of cash dividends
declared payable by the Corporation on its Common Shares in its three
immediately preceding fiscal years; and

 

  (iii) 100% of the aggregate consolidated net income of the Corporation, before
extraordinary items, for its immediately preceding fiscal year.

 

  (e) Each adjustment made pursuant to this Section 2.3 shall be made as of:

 

  (i) the payment or effective date for the applicable dividend, subdivision,
change, consolidation or issuance, in the case of an adjustment made pursuant to
Subsection 2.3(b) above; and

 

  (ii) the record date for the applicable dividend or distribution, in the case
of an adjustment made pursuant to Subsection 2.3(c) or (d) above subject to
readjustment to reverse same if such distribution shall not be made.

 

  (f)

In the event the Corporation shall at any time after the Record Time and prior
to the Separation Time issue any shares of capital stock (other than Common
Shares), or rights, options or warrants to subscribe for or purchase any such
capital stock, or securities convertible into or exchangeable for any such
capital stock in a transaction referred to in Clause 2.3(b)(i) or (iv), or if
the Corporation shall take any other action (other than the issue of Common
Shares) which might have a

 

- 23 -



--------------------------------------------------------------------------------

 

negative effect on the holders of Rights, if the Board of Directors acting in
good faith determines that the adjustments contemplated by Subsections 2.3(b),
(c) and (d) above in connection with such transaction will not appropriately
protect the interests of the holders of Rights, the Board of Directors may
determine what other adjustments to the Exercise Price, number of Rights and/or
securities purchasable upon exercise of Rights would be appropriate and,
notwithstanding Subsections 2.3(b), (c) and (d) above, but subject to the prior
consent of the holders of Common Shares or Rights obtained as set forth in
Subsection 5.5(b) or (c) as applicable, such adjustments, rather than the
adjustments contemplated by Subsections 2.3(b), (c) and (d) above, shall be
made. The Corporation and the Rights Agent shall amend or supplement this
Agreement as appropriate to provide for such adjustments.

 

  (g) Notwithstanding anything herein to the contrary, no adjustment of the
Exercise Price shall be required unless such adjustment would require an
increase or decrease of at least 1% in such Exercise Price; provided, however,
that any adjustments which by reason of this Subsection 2.3(g) are not required
to be made shall be carried forward and taken into account in any subsequent
adjustment. All adjustments made pursuant to this Section 2.3 shall be made to
the nearest cent or to the nearest ten-thousandth of a Common Share, as the case
may be.

 

  (h) If as a result of an adjustment made pursuant to Section 3.1, the holder
of any Right thereafter exercised shall become entitled to receive any
securities other than Common Shares, thereafter the number of such other shares
so receivable upon exercise of any Right and the applicable Exercise Price
thereof shall be subject to adjustment from time to time in a manner and on
terms as nearly equivalent as practicable to the provisions with respect to the
Common Shares contained in the provisions of this Section 2.3 and the provisions
of this Agreement with respect to the Common Shares shall apply on like terms to
any such other securities.

 

  (i) All Rights originally issued by the Corporation subsequent to any
adjustment made to an Exercise Price hereunder shall evidence the right to
purchase, at the adjusted Exercise Price, the number of Common Shares
purchasable from time to time hereunder upon exercise of the Rights, all subject
to further adjustment as provided herein.

 

  (j) Unless the Corporation shall have exercised its election, as provided in
Subsection 2.3(k), upon each adjustment of the Exercise Price as a result of the
calculations made in Subsections 2.3(c) and (d), each Right outstanding
immediately prior to the making of such adjustment shall thereafter evidence the
right to purchase, at the adjusted Exercise Price, that number of Common Shares
obtained by:

 

  (i) multiplying (A) the number of Common Shares covered by a Right immediately
prior to such adjustment, by (B) the relevant Exercise Price in effect
immediately prior to such adjustment of the relevant Exercise Price; and

 

- 24 -



--------------------------------------------------------------------------------

  (ii) dividing the product so obtained by the relevant Exercise Price in effect
immediately after such adjustment of the relevant Exercise Price.

 

  (k) The Corporation may elect on or after the date of any adjustment of an
Exercise Price to adjust the number of Rights, in lieu of any adjustment in the
number of Common Shares purchasable upon the exercise of a Right. Each of the
Rights outstanding after the adjustment in the number of Rights shall be
exercisable for the number of Common Shares for which a Right was exercisable
immediately prior to such adjustment. Each Right held of record prior to such
adjustment of the number of Rights shall become the number of Rights (calculated
to the nearest one ten-thousandth) obtained by dividing the relevant Exercise
Price in effect immediately prior to adjustment of relevant Exercise Price by
the relevant Exercise Price in effect immediately after adjustment of the
relevant Exercise Price. The Corporation shall make a public announcement of its
election to adjust the number of Rights, indicating the record date for the
adjustment, and, if known at the time, the amount of the adjustment to be made.
This record date may be the date on which the relevant Exercise Price is
adjusted or any day thereafter, but, if the Rights Certificates have been
issued, shall be at least 10 days later than the date of the public
announcement. If Rights Certificates have been issued, upon each adjustment of
the number of Rights pursuant to this Subsection 2.3(k), the Corporation shall,
as promptly as practicable, cause to be distributed to holders of record of
Rights Certificates on such record date, Rights Certificates evidencing, subject
to Section 5.6, the additional Rights to which such holders shall be entitled as
a result of such adjustment, or, at the option of the Corporation, shall cause
to be distributed to such holders of record in substitution and replacement for
the Rights Certificates held by such holders prior to the date of adjustment,
and upon surrender thereof if required by the Corporation, new Rights
Certificates evidencing all the Rights to which such holders shall be entitled
after such adjustment. Rights Certificates so to be distributed shall be issued,
executed and countersigned in the manner provided for herein and may bear, at
the option of the Corporation, the relevant adjusted Exercise Price and shall be
registered in the names of holders of record of Rights Certificates on the
record date specified in the public announcement.

 

  (l) Irrespective of any adjustment or change in the securities purchasable
upon exercise of the Rights, the Rights Certificates theretofore and thereafter
issued may continue to express the securities so purchasable which were
expressed in the initial Rights Certificates issued hereunder.

 

  (m)

In any case in which this Section 2.3 shall require that an adjustment in the
Exercise Price be made effective as of a record date for a specified event, the
Corporation may elect to defer until the occurrence of such event the issuance
to the holder of any Right exercised after such record date of the number of
Common Shares and other securities of the Corporation, if any, issuable upon
such exercise over and above the number of Common Shares and other securities of
the Corporation, if

 

- 25 -



--------------------------------------------------------------------------------

 

any, issuable upon such exercise on the basis of the relevant Exercise Price in
effect prior to such adjustment; provided, however, that the Corporation shall
deliver to such holder a due bill or other appropriate instrument evidencing
such holder’s right to receive such additional Common Shares (fractional or
otherwise) or other securities upon the occurrence of the event requiring such
adjustment.

 

  (n) Notwithstanding anything in this Section 2.3 to the contrary, the
Corporation shall be entitled to make such reductions in the Exercise Price, in
addition to those adjustments expressly required by this Section 2.3, as and to
the extent that in its good faith judgment the Board of Directors shall
determine to be advisable in order that any (i) subdivision or consolidation of
the Common Shares, (ii) issuance (wholly or in part for cash) of Common Shares
at less than the applicable Market Price, (iii) issuance (wholly for cash) of
any Common Shares or securities that by their terms are exchangeable for or
convertible into or give a right to acquire Common Shares, (iv) stock dividends,
or (v) issuance of rights, options or warrants referred to in this Section 2.3,
hereafter made by the Corporation to holders of its Common Shares, subject to
applicable taxation laws, shall not be taxable to such shareholders.

 

  (o) After the Separation Time, the Corporation will not, except as permitted
by the provisions hereof, take (or permit any Subsidiary of the Corporation to
take) any action if at the time such action is taken it is reasonably
foreseeable that such action will diminish substantially or otherwise eliminate
the benefits intended to be afforded by the Rights.

 

  (p) Whenever an adjustment to the Exercise Price or a change in the securities
purchasable upon the exercise of Rights is made pursuant to this Section 2.3,
the Corporation shall promptly:

 

  (i) prepare a certificate setting forth such adjustment and a brief statement
of the facts accounting for such adjustment;

 

  (ii) file with the Rights Agent and with each transfer agent for the Common
Shares, a copy of such certificate; and

 

  (iii) cause notice of the particulars of such adjustment or change to be given
to the holders of the Rights.

Failure to file such certificate or to cause such notice to be given as
aforesaid, or any defect therein, shall not affect the validity of any such
adjustment or change.

 

2.4 Date on Which Exercise is Effective

Each Person in whose name any certificate for Common Shares or other securities,
if applicable, is issued upon the exercise of Rights shall for all purposes be
deemed to have become the holder of record of the Common Shares or other
securities, if applicable, represented thereby, and such certificate shall be
dated the date upon which the Rights Certificate evidencing such Rights was duly

 

- 26 -



--------------------------------------------------------------------------------

surrendered in accordance with Subsection 2.2(e) (together with a duly completed
Election to Exercise) and payment of the Exercise Price for such Rights (and any
applicable transfer taxes and other governmental charges payable by the
exercising holder hereunder) was made; provided, however, that if the date of
such surrender and payment is a date upon which the Common Share transfer books
of the Corporation are closed, such Person shall be deemed to have become the
record holder of such shares on, and such certificate shall be dated, the next
succeeding Business Day on which the Common Share transfer books of the
Corporation are open.

 

2.5 Execution, Authentication, Delivery and Dating of Rights Certificates

 

  (a) The Rights Certificates shall be executed on behalf of the Corporation by
its Chairman of the Board, President or any Vice President and by the Treasurer,
any Assistant Treasurer, the Secretary or any Assistant Secretary of the
Corporation. The signature of any of these officers on the Rights Certificates
may be manual or facsimile. Rights Certificates bearing the manual or facsimile
signatures of individuals who were at any time the proper officers of the
Corporation shall bind the Corporation, notwithstanding that such individuals or
any of them have ceased to hold such offices prior to the countersignature and
delivery of such Rights Certificates.

 

  (b) Promptly after the Corporation learns of the Separation Time, the
Corporation will notify the Rights Agent in writing of such Separation Time and
will deliver Rights Certificates executed by the Corporation to the Rights Agent
for countersignature and a disclosure statement as described in Subsection
2.2(c), and the Rights Agent shall countersign (manually or by facsimile
signature) and mail such Rights Certificates and disclosure statement to the
holders of the Rights pursuant to Subsection 2.2(c). No Rights Certificate shall
be valid for any purpose until countersigned by the Rights Agent as aforesaid.

 

  (c) Each Rights Certificate shall be dated the date of countersignature
thereof.

 

2.6 Registration, Registration of Transfer and Exchange

 

  (a) From and after the Separation Time, the Corporation will cause to be kept
a register (the “Rights Register”) in which, subject to such reasonable
regulations as it may prescribe, the Corporation will provide for the
registration and transfer of Rights. The Rights Agent is hereby appointed
“Rights Registrar” for the purpose of maintaining the Rights Register for the
Corporation and registering Rights and transfers of Rights as herein provided.
In the event that the Rights Agent shall cease to be the Rights Registrar, the
Rights Agent will have the right to examine the Rights Register at all
reasonable times.

 

- 27 -



--------------------------------------------------------------------------------

After the Separation Time and prior to the Expiration Time, upon surrender for
registration of transfer or exchange of any Rights Certificate, and subject to
the provisions of Subsection 2.6(c), the Corporation will execute, and the
Rights Agent will countersign and deliver, in the name of the holder thereof or
the designated transferee or transferees, as required pursuant to the holder’s
instructions, one or more new Rights Certificates evidencing the same aggregate
number of Rights as did the Rights Certificates so surrendered.

 

  (b) All Rights issued upon any registration of transfer or exchange of Rights
Certificates shall be the valid obligations of the Corporation, and such Rights
shall be entitled to the same benefits under this Agreement as the Rights
surrendered upon such registration of transfer or exchange.

 

  (c) Every Rights Certificate surrendered for registration of transfer or
exchange shall be duly endorsed, or be accompanied by a written instrument of
transfer in form satisfactory to the Corporation or the Rights Agent, as the
case may be, duly executed, by the holder thereof or such holder’s attorney duly
authorized in writing. As a condition to the issuance of any new Rights
Certificate under this Section 2.6, the Corporation or the Rights Agent may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Rights Agent) connected therewith.

 

  (d) The Corporation shall not be required to register the transfer or exchange
of any Rights after the Rights have been terminated pursuant to the provisions
of this Agreement.

 

2.7 Mutilated, Destroyed, Lost and Stolen Rights Certificates

 

  (a) If any mutilated Rights Certificate is surrendered to the Rights Agent
prior to the Expiration Time, the Corporation shall execute and the Rights Agent
shall countersign and deliver in exchange therefor a new Rights Certificate
evidencing the same number of Rights as did the Rights Certificate so
surrendered.

 

  (b) If there shall be delivered to the Corporation and the Rights Agent prior
to the Expiration Time (i) evidence to their satisfaction of the destruction,
loss or theft of any Rights Certificate, and (ii) such security or indemnity as
may be required by them in their sole discretion to save each of them and any of
their agents harmless, then, in the absence of notice to the Corporation or the
Rights Agent that such Rights Certificate has been acquired by a bona fide
purchaser, the Corporation shall execute and upon its request the Rights Agent
shall countersign and deliver, in lieu of any such destroyed, lost or stolen
Rights Certificate, a new Rights Certificate evidencing the same number of
Rights as did the Rights Certificate so destroyed, lost or stolen.

 

  (c) As a condition to the issuance of any new Rights Certificate under this
Section 2.7, the Corporation may require the payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto and any other expenses (including the fees and expenses of the Rights
Agent) connected therewith.

 

- 28 -



--------------------------------------------------------------------------------

  (d) Every new Rights Certificate issued pursuant to this Section 2.7 in lieu
of any destroyed, lost or stolen Rights Certificate shall evidence a contractual
obligation of the Corporation, whether or not the destroyed, lost or stolen
Rights Certificate shall be at any time enforceable by anyone, and shall be
entitled to all the benefits of this Agreement equally and proportionately with
any and all other Rights duly issued hereunder.

 

2.8 Persons Deemed Owners

Prior to due presentment of a Rights Certificate (or, prior to the Separation
Time, the associated Voting Share certificate) for registration of transfer, the
Corporation, the Rights Agent and any agent of the Corporation or the Rights
Agent may deem and treat the Person in whose name such Rights Certificate (or,
prior to the Separation Time, such Voting Share certificate) is registered as
the absolute owner thereof and of the Rights evidenced thereby for all purposes
whatsoever.

 

2.9 Delivery and Cancellation of Certificates

All Rights Certificates surrendered upon exercise or for redemption,
registration of transfer or exchange shall, if surrendered to any Person other
than the Rights Agent, be delivered to the Rights Agent and, in any case, shall
be promptly cancelled by the Rights Agent. The Corporation may at any time
deliver to the Rights Agent for cancellation any Rights Certificates previously
countersigned and delivered hereunder which the Corporation may have acquired in
any manner whatsoever, and all Rights Certificates so delivered shall be
promptly cancelled by the Rights Agent. No Rights Certificate shall be
countersigned in lieu of or in exchange for any Rights Certificates cancelled as
provided in this Section 2.9, except as expressly permitted by this Agreement.
The Rights Agent shall, subject to applicable law, destroy all cancelled Rights
Certificates and deliver a certificate of destruction to the Corporation on
request.

 

2.10 Agreement of Rights Holders

Every holder of Rights, by accepting such Rights, consents and agrees with the
Corporation and the Rights Agent and with every other holder of Rights that:

 

  (a) such holder shall be bound by and subject to the provisions of this
Agreement in respect of all Rights held;

 

  (b) prior to the Separation Time, each Right will be transferable only
together with, and will be transferred by a transfer of, the associated Voting
Share certificate representing such Right;

 

  (c) after the Separation Time, the Rights will be transferable only upon
registration of the transfer on the Rights Register as provided herein;

 

  (d)

prior to due presentment of a Rights Certificate (or, prior to the Separation
Time, the associated Voting Share certificate) for registration of transfer, the
Corporation, the Rights Agent and any agent of the Corporation or the Rights
Agent may deem and treat the Person in whose name the Rights Certificate (or,
prior to the Separation Time, the associated Voting

 

- 29 -



--------------------------------------------------------------------------------

 

Share certificate) is registered as the absolute owner thereof and of the Rights
evidenced thereby (notwithstanding any notations of ownership or writing on such
Rights Certificate or the associated Voting Share certificate made by anyone
other than the Corporation or the Rights Agent) for all purposes whatsoever, and
neither the Corporation nor the Rights Agent shall be affected by any notice to
the contrary;

 

  (e) such holder of Rights is not entitled to receive any fractional Rights or
fractional Common Shares or other securities upon the exercise of Rights;

 

  (f) without the approval of any holder of Rights or Voting Shares and upon the
sole authority of the Board of Directors acting in good faith, this Agreement
may be amended or supplemented from time to time in accordance with the
provisions of Section 5.5 and the third last paragraph of Subsection 2.3(b); and

 

  (g) notwithstanding anything in this Agreement to the contrary, neither the
Corporation nor the Rights Agent shall have any liability to any holder of a
Right or to any other Person as a result of its inability to perform any of its
obligations under this Agreement by reason of any preliminary or permanent
injunction or other order, decree or ruling issued by a court of competent
jurisdiction or by a government, regulatory or administrative agency or
commission, or any statute, rule, regulation or executive order promulgated or
enacted by any governmental authority, prohibiting or otherwise restraining
performance of such obligation.

ARTICLE 3

ADJUSTMENTS TO THE RIGHTS IN THE EVENT

OF A FLIP-IN EVENT

 

3.1 Flip-in Event

 

  (a) Subject to Subsection 3.1(b) and Sections 5.1 and 5.2, in the event that
prior to the Expiration Time a Flip-in Event shall occur, each Right shall
constitute, effective from and after the Close of Business on the tenth Trading
Day following the Stock Acquisition Date, the right to purchase from the
Corporation, upon exercise thereof in accordance with the terms hereof, that
number of Common Shares having an aggregate Market Price on the date of
consummation or occurrence of such Flip-in Event equal to twice the Exercise
Price for an amount in cash equal to the Exercise Price (such right to be
appropriately adjusted in a manner analogous to the applicable adjustment
provided for in Section 2.3 in the event that after such date of consummation or
occurrence an event of a type analogous to any of the events described in
Section 2.3 shall have occurred with respect to such Common Shares).

 

- 30 -



--------------------------------------------------------------------------------

  (b) Notwithstanding anything in this Agreement to the contrary, upon the
occurrence of a Flip-in Event, any Rights that are or were Beneficially Owned on
or after the earlier of the Separation Time or the Stock Acquisition Date by:

 

  (i) an Acquiring Person (or an Affiliate or Associate of an Acquiring Person,
or any Person acting jointly or in concert with an Acquiring Person); or

 

  (ii) a transferee or other successor-in-title, directly or indirectly, from an
Acquiring Person (or an Affiliate or Associate of an Acquiring Person, or any
Person acting jointly or in concert with an Acquiring Person) in a transfer of
Rights, whether or not for consideration, that the Board of Directors acting in
good faith has determined is part of a plan, understanding or scheme of an
Acquiring Person (or an Affiliate or Associate of an Acquiring Person, or any
Person acting jointly or in concert with an Acquiring Person) that has the
purpose or effect of avoiding the provisions of Clause 3.1(b)(i);

shall become null and void without any further action and any holder of such
Rights (including transferees or other successors-in-title) shall thereafter
have no right to exercise or transfer such Rights under any provision of this
Agreement and shall have no other rights whatsoever with respect to such Rights,
whether under any provision of this Agreement or otherwise. The holder of any
Rights represented by a Rights Certificate which is submitted to the Rights
Agent upon exercise or for registration of transfer or exchange which does not
contain the necessary certifications set forth in the Rights Certificate
establishing that such Rights are not null and void under this Subsection 3.1(b)
shall be deemed to be an Acquiring Person for the purposes of this Section 3.1
and such Rights shall become null and void.

 

  (c) Any Rights Certificate that represents Rights Beneficially Owned by a
Person described in either Clause 3.1(b)(i) or 3.1(b)(ii) or transferred to any
nominee of any such Person, and any Rights Certificate issued upon transfer,
exchange, replacement or adjustment of any other Rights Certificate referred to
in this sentence, shall contain the following legend:

“The Rights represented by this Rights Certificate were issued to a Person who
was an Acquiring Person, or an Affiliate or an Associate of an Acquiring Person,
or a Person acting jointly or in concert with any of them (as such terms are
defined in the Shareholder Protection Rights Agreement). This Rights Certificate
and the Rights represented hereby shall become null and void in the
circumstances specified in Subsection 3.1(b) of the Shareholder Protection
Rights Agreement.”

provided, however, that the Rights Agent shall not be under any responsibility
to ascertain the existence of facts that would require the imposition of such
legend but shall be required to impose such legend only if instructed to do so
in writing by the Corporation or if a holder fails to certify upon transfer or
exchange in the space provided on the Rights Certificate that such holder is not
a Person described in such legend. The issuance of a Rights Certificate without
the legend referred to in this Subsection 3.1(c) shall be of no effect on the
provisions of Subsection 3.1(b).

 

- 31 -



--------------------------------------------------------------------------------

ARTICLE 4

THE RIGHTS AGENT

 

4.1 General

 

  (a) The Corporation hereby appoints the Rights Agent to act as agent for the
Corporation and the holders of Rights in accordance with the terms and
conditions hereof, and the Rights Agent hereby accepts such appointment. The
Corporation may from time to time appoint one or more co-rights agents (each a
“Co-Rights Agent”) as it may deem necessary or desirable, subject to the
approval of the Rights Agent. In the event the Corporation appoints one or more
Co-Rights Agents, the respective duties of the Rights Agent and Co-Rights Agents
shall be as the Corporation may determine with the approval of the Rights Agent
and the Co-Rights Agents. The Corporation agrees to pay to the Rights Agent
reasonable compensation for all services rendered by it hereunder and, from time
to time, on demand of the Rights Agent, its reasonable expenses and counsel fees
and other disbursements reasonably incurred in the execution and administration
of this Agreement and the exercise and performance of its duties hereunder
(including the reasonable fees and other disbursements of any expert retained by
the Rights Agent with the approval of the Corporation, such approval not to be
unreasonably withheld). The Corporation also agrees to indemnify the Rights
Agent, its officers, directors, employees and agents for, and to hold it
harmless against, any loss, liability, cost, claim, action, suit, damage or
expense, incurred without negligence, bad faith or wilful misconduct on the part
of the Rights Agent, for anything done, suffered or omitted by the Rights Agent
in connection with the acceptance, execution and administration of this
Agreement and the exercise and performance of its duties hereunder, including
the legal costs and expenses of defending against any claim of liability, which
right to indemnification will survive the termination of this Agreement and the
resignation or removal of the Rights Agent.

 

  (b) The Rights Agent shall be protected and shall incur no liability for or in
respect of any action taken, suffered or omitted by it in connection with its
administration of this Agreement in reliance upon any certificate for Common
Shares, Rights Certificate, certificate for other securities of the Corporation,
instrument of assignment or transfer, power of attorney, endorsement, affidavit,
letter, notice, direction, consent, certificate, statement or other paper or
document believed by it to be genuine and to be signed, executed and, where
necessary, verified or acknowledged, by the proper Person or Persons.

 

  (c) The Corporation shall inform the Rights Agent in a reasonably timely
manner of events which may materially affect the administration of this
Agreement by the Rights Agent and, at any time upon request, shall provide to
the Rights Agent an incumbency certificate certifying the then current officers
of the Corporation, provided that failure to inform the Rights Agent of any such
events or any defect therein, shall not affect the validity of any action taken
hereunder in relation to such events.

 

- 32 -



--------------------------------------------------------------------------------

4.2 Merger, Amalgamation or Consolidation or Change of Name of Rights Agent

 

  (a) Any corporation into which the Rights Agent or any successor Rights Agent
may be merged or amalgamated or with which it may be consolidated, or any
corporation resulting from any merger, amalgamation or consolidation to which
the Rights Agent or any successor Rights Agent is a party, or any corporation
succeeding to the shareholder services business of the Rights Agent or any
successor Rights Agent, will be the successor to the Rights Agent under this
Agreement without the execution or filing of any paper or any further act on the
part of any of the parties hereto, provided that such corporation would be
eligible for appointment as a successor Rights Agent under the provisions of
Section 4.4. In case at the time such successor Rights Agent succeeds to the
agency created by this Agreement any of the Rights Certificates have been
countersigned but not delivered, any such successor Rights Agent may adopt the
countersignature of the predecessor Rights Agent and deliver such Rights
Certificates so countersigned; and in case at that time any of the Rights
Certificates have not been countersigned, any successor Rights Agent may
countersign such Rights Certificates either in the name of the predecessor
Rights Agent or in the name of the successor Rights Agent; and in all such cases
such Rights Certificates will have the full force provided in the Rights
Certificates and in this Agreement.

 

  (b) In case at any time the name of the Rights Agent is changed and at such
time any of the Rights Certificates shall have been countersigned but not
delivered, the Rights Agent may adopt the countersignature under its prior name
and deliver such Rights Certificates so countersigned; and in case at that time
any of the Rights Certificates have not been countersigned, the Rights Agent may
countersign such Rights Certificates either in its prior name or in its changed
name; and in all such cases such Rights Certificates will have the full force
provided in the Rights Certificates and in this Agreement.

 

4.3 Duties of Rights Agent

The Rights Agent undertakes the duties and obligations imposed by this Agreement
upon the following terms and conditions, by all of which the Corporation and the
holders of Rights Certificates, by their acceptance thereof, shall be bound:

 

  (a) The Rights Agent may retain and consult with legal counsel (who may be
legal counsel for the Corporation), and the opinion of such counsel will be full
and complete authorization and protection to the Rights Agent as to any action
taken or omitted by it in good faith and in accordance with such opinion and the
Rights Agent may also, with the approval of the Corporation (such approval not
to be unreasonably withheld), retain and consult with such other experts or
advisors as the Rights Agent shall consider necessary or appropriate to properly
carry out its duties and obligations imposed under this Agreement (at the
Corporation’s expense) and the Rights Agent shall be entitled to act and rely in
good faith on the advice of such experts or advisors.

 

- 33 -



--------------------------------------------------------------------------------

  (b) Whenever in the performance of its duties under this Agreement, the Rights
Agent deems it necessary or desirable that any fact or matter be proved or
established by the Corporation prior to taking or suffering any action
hereunder, such fact or matter (unless other evidence in respect thereof be
herein specifically prescribed) may be deemed to be conclusively proved and
established by a certificate signed by an individual believed by the Rights
Agent to be the Chairman of the Board, the Vice Chairman of the Board, the
President or any Vice President and by the Treasurer, any Assistant Treasurer,
the Secretary or any Assistant Secretary of the Corporation and delivered to the
Rights Agent; and such certificate will be full authorization to the Rights
Agent for any action taken, omitted or suffered in good faith by it under the
provisions of this Agreement in reliance upon such certificate.

 

  (c) The Rights Agent will be liable hereunder only for its own negligence, bad
faith or wilful misconduct and that of its officers, directors and employees.

 

  (d) The Rights Agent will not be liable for or by reason of any of the
statements of fact or recitals contained in this Agreement or in the
certificates for Common Shares or the Rights Certificates (except its
countersignature thereof) or be required to verify the same, but all such
statements and recitals are and will be deemed to have been made by the
Corporation only.

 

  (e) The Rights Agent will not be under any responsibility in respect of the
validity of this Agreement or the execution and delivery hereof (except the due
authorization, execution and delivery hereof by the Rights Agent) or in respect
of the validity or execution of any Common Share certificate or Rights
Certificate (except its countersignature thereof); nor will it be responsible
for any breach by the Corporation of any covenant or condition contained in this
Agreement or in any Rights Certificate; nor will it be responsible for any
change in the exercisability of the Rights (including the Rights becoming null
and void pursuant to Subsection 3.1(b)) or any adjustment required under the
provisions of Section 2.3 or responsible for the manner, method or amount of any
such adjustment or the ascertaining of the existence of facts that would require
any such adjustment (except with respect to the exercise of Rights after receipt
of the certificate contemplated by Subsection 2.3(p) describing any such
adjustment); nor will it by any act hereunder be deemed to make any
representation or warranty as to the authorization of any Common Shares to be
issued pursuant to this Agreement or any Rights or as to whether any Common
Shares will, when issued, be duly and validly authorized, executed, issued and
delivered and fully paid and non-assessable.

 

  (f) The Corporation will perform, execute, acknowledge and deliver or cause to
be performed, executed, acknowledged and delivered all such further and other
acts, instruments and assurances as may reasonably be required by the Rights
Agent for the carrying out or performing by the Rights Agent of the provisions
of this Agreement.

 

- 34 -



--------------------------------------------------------------------------------

  (g) The Rights Agent is hereby authorized and directed to accept written
instructions with respect to the performance of its duties hereunder from any
individual believed by the Rights Agent to be Chairman of the Board, the Vice
Chairman of the Board, the President, any Vice President or the Secretary or any
Assistant Secretary or the Treasurer or any Assistant Treasurer of the
Corporation, and to apply to such individuals for advice or instructions in
connection with its duties, and it shall not be liable for any action taken,
omitted or suffered by it in good faith in accordance with instructions of any
such individual; it is understood that instructions to the Rights Agent shall,
except where circumstances make it impossible or the Rights Agent otherwise
agrees, be given in writing and, where not in writing, such instructions shall
be confirmed in writing as soon as reasonably possible after the giving of such
instructions.

 

  (h) The Rights Agent and any shareholder, director, officer or employee of the
Rights Agent may buy, sell or deal in Common Shares, Rights or other securities
of the Corporation or become pecuniarily interested in any transaction in which
the Corporation may be interested, or contract with or lend money to the
Corporation or otherwise act as fully and freely as though it were not Rights
Agent under this Agreement. Nothing herein shall preclude the Rights Agent from
acting in any other capacity for the Corporation or for any other legal entity.

 

  (i) The Rights Agent may execute and exercise any of the rights or powers
hereby vested in it or perform any duty hereunder either itself or by or through
its attorneys or agents, and the Rights Agent will not be answerable or
accountable for any act, omission, default, neglect or misconduct of any such
attorneys or agents or for any loss to the Corporation resulting from any such
act, omission, default, neglect or misconduct, provided reasonable care was
exercised in the selection and continued employment thereof.

 

4.4 Change of Rights Agent

The Rights Agent may resign and be discharged from its duties under this
Agreement upon 30 days’ notice (or such lesser notice as is acceptable to the
Corporation) in writing mailed to the Corporation and to each transfer agent of
Voting Shares by registered or certified mail. The Corporation may remove the
Rights Agent upon 30 days’ notice in writing, given to the Rights Agent and to
the transfer agent of the Common Shares (by personal delivery or registered or
certified mail), and to the holders of the Rights in accordance with
Section 5.10. If the Rights Agent should resign or be removed or otherwise
become incapable of acting, the Corporation will appoint a successor to the
Rights Agent. If the Corporation fails to make such appointment within a period
of 30 days after such removal or after it has been notified in writing of such
resignation or incapacity by the resigning or incapacitated Rights Agent (at the
Corporation’s expense) or by the holder of any Rights (which holder shall, with
such notice if given after the Separation Time, submit such holder’s Rights
Certificate for inspection by the Corporation), then the resigning Rights Agent
or the

 

- 35 -



--------------------------------------------------------------------------------

holder of any Rights may apply to any court of competent jurisdiction for the
appointment of a new Rights Agent. Any successor Rights Agent, whether appointed
by the Corporation or by such a court, shall be a corporation incorporated under
the laws of Canada or a province thereof authorized to carry on the business of
a trust company in the Province of British Columbia. After appointment, the
successor Rights Agent will be vested with the same powers, rights, duties and
responsibilities as if it had been originally named as Rights Agent without
further act or deed; but the predecessor Rights Agent, upon receipt of any and
all outstanding amounts owing to it pursuant to this Agreement, shall deliver
and transfer to the successor Rights Agent any property at the time held by it
hereunder, and execute and deliver any further assurance, conveyance, act or
deed necessary for the purpose. Not later than the effective date of any such
appointment, the Corporation will file notice thereof in writing with the
predecessor Rights Agent and the transfer agent of the Common Shares, and mail a
notice thereof in writing to the holders of the Rights. Failure to give any
notice provided for in this Section 4.4, however, or any defect therein, shall
not affect the legality or validity of the resignation or removal of the Rights
Agent or the appointment of the successor Rights Agent, as the case may be.

ARTICLE 5

MISCELLANEOUS

 

5.1 Redemption and Termination of Rights

 

  (a) With the prior consent of the holders of Voting Shares or Rights obtained
in accordance with Subsection 5.5(b) or (c), as applicable, the Board of
Directors may, at any time prior to the occurrence of a Flip-in Event as to
which the application of Section 3.1 has not been waived pursuant to
Section 5.2, elect to redeem all but not less than all of the outstanding Rights
at a redemption price of $0.00001 per Right, appropriately adjusted in a manner
analogous to the applicable adjustment to the Exercise Price provided for in
Section 2.3 if an event analogous to any of the events described in Section 2.3
shall have occurred (such redemption price being herein referred to as the
“Redemption Price”).

 

  (b) If a Person acquires, pursuant to a Permitted Bid, a Competing Permitted
Bid or an Exempt Acquisition occurring under Subsection 5.2(a) or (b),
outstanding Voting Shares, the Board of Directors shall, notwithstanding the
provisions of Subsection 5.1(a), immediately upon such acquisition and without
further formality, be deemed to have elected to redeem the Rights at the
Redemption Price.

 

  (c) Where a Take-Over Bid that is not a Permitted Bid or Competing Permitted
Bid expires, is terminated or is otherwise withdrawn after the Separation Time
has occurred and prior to the occurrence of a Flip-in Event, the Board of
Directors may elect to redeem all of the outstanding Rights at the Redemption
Price.

 

- 36 -



--------------------------------------------------------------------------------

  (d) If the Board of Directors elects or is deemed to have elected to redeem
the Rights and, in circumstances where Subsection 5.1(a) is applicable, the
requisite consent is given by the holders of Voting Shares or Rights, as
applicable, (i) the right to exercise the Rights will thereupon, without further
action and without notice, terminate and the only right thereafter of the
holders of Rights shall be to receive the Redemption Price, and (ii) subject to
Subsection 5.1(f), no further Rights shall thereafter be issued.

 

  (e) Within 10 Business Days of the Board of Directors electing or having been
deemed to have elected to redeem the Rights or, in circumstances where
Subsection 5.1(a) is applicable, within 10 Business Days after the requisite
consent is given by the holders of Voting Shares or Rights, as applicable, the
Corporation shall give notice of redemption to the holders of the outstanding
Rights by mailing such notice to each such holder at his last address as it
appears upon the Rights Register or, prior to the Separation Time, on the
register of Voting Shares maintained by the Corporation’s transfer agent or
transfer agents. Each such notice of redemption shall state the method by which
the payment of the Redemption Price shall be made.

 

  (f) Upon the Rights being redeemed pursuant to Subsection 5.1(c), all the
provisions of this Agreement shall continue to apply as if the Separation Time
had not occurred and Rights Certificates representing the number of Rights held
by each holder of record of Voting Shares as of the Separation Time had not been
mailed to each such holder and, for all purposes of this Agreement, the
Separation Time shall be deemed not to have occurred and Rights shall remain
attached to the outstanding Voting Shares, subject to and in accordance with the
provisions of this Agreement.

 

5.2 Waiver of Flip-In Events

 

  (a) With the prior consent of the holders of Voting Shares obtained in
accordance with Subsection 5.5(b), the Board of Directors may, at any time prior
to the occurrence of a Flip-in Event that would occur by reason of an
acquisition of Voting Shares otherwise than in the circumstances described in
Subsection 5.2(b) or (c), waive the application of Section 3.1 to such Flip-in
Event by written notice delivered to the Rights Agent.

 

  (b) The Board of Directors may, at any time prior to the occurrence of a
Flip-in Event that would occur by reason of a Take-Over Bid made by means of a
take-over bid circular sent to all holders of record of Voting Shares (which,
for greater certainty, shall not include the circumstances described in
Subsection 5.2(c)), waive the application of Section 3.1 to such Flip-in Event
by written notice delivered to the Rights Agent, provided, however, that if the
Board of Directors waives the application of Section 3.1 to such a Flip-in
Event, the Board of Directors shall be deemed to have waived the application of
Section 3.1 to any other Flip-in Event occurring by reason of any Take-Over Bid
which is made by means of a take-over bid circular sent to all holders of record
of Voting Shares prior to the expiry, termination or withdrawal of any Take-Over
Bid in respect of which a waiver is, or is deemed to have been, granted under
this Subsection 5.2(b).

 

- 37 -



--------------------------------------------------------------------------------

  (c) The Board of Directors may waive the application of Section 3.1 to a
Flip-in Event provided that the following conditions are satisfied:

 

  (i) the Board of Directors has determined that the Acquiring Person became an
Acquiring Person by inadvertence and without any intention to become, or
knowledge that it would become, an Acquiring Person; and

 

  (ii) such Acquiring Person has reduced its Beneficial Ownership of Voting
Shares such that, at the time of the waiver pursuant to this Subsection 5.2(c),
it is no longer an Acquiring Person.

 

5.3 Expiration

No Person shall have any rights pursuant to this Agreement in respect of any
Right after the Expiration Time, except the Rights Agent as specified in
Subsection 4.1(a).

 

5.4 Issuance of New Rights Certificates

Notwithstanding any of the provisions of this Agreement or of the Rights to the
contrary, the Corporation may, at its option, issue new Rights Certificates
evidencing Rights in such form as may be approved by the Board of Directors to
reflect any adjustment or change in the number or kind or class of shares
purchasable upon exercise of Rights made in accordance with the provisions of
this Agreement.

 

5.5 Supplements and Amendments

 

  (a) The Corporation may from time to time prior to or after the Separation
Time amend, supplement or restate this Agreement without the approval of any
holders of Rights or Voting Shares in order to correct any clerical or
typographical error or, subject to Subsection 5.5(d), to maintain the validity
and effectiveness of this Agreement as a result of any change in applicable
laws, rules or regulatory requirements. The Corporation may, prior to the date
of the shareholders’ meeting referred to in Subsection 5.19(b), amend,
supplement or restate this Agreement without the approval of any holders of
Voting Shares or Rights in order to make any changes which the Board of
Directors acting in good faith may deem necessary or desirable. Notwithstanding
anything in this Section 5.5 to the contrary, no such amendment, supplement or
restatement shall be made to the provisions of Article 4 except with the written
concurrence of the Rights Agent to such amendment, supplement or restatement.

 

  (b) Subject to Subsection 5.5(a), the Corporation may, with the prior consent
of the holders of Voting Shares obtained as set forth below, at any time prior
to the Separation Time, amend, supplement, restate or rescind any of the
provisions of this Agreement and the Rights (whether or not such action would
materially adversely affect the interests of the holders of Rights generally).
Such consent shall be deemed to have been given if the action requiring such
approval is authorized by the affirmative vote of a majority of the votes cast
by Independent Shareholders present or represented at and entitled to vote at a
meeting of the holders of Voting Shares duly called and held in compliance with
applicable laws and the articles and by-laws of the Corporation.

 

- 38 -



--------------------------------------------------------------------------------

  (c) Subject to Subsection 5.5(a), the Corporation may, with the prior consent
of the holders of Rights obtained as set forth below, at any time after the
Separation Time, amend, supplement, restate or rescind any of the provisions of
this Agreement and the Rights (whether or not such action would materially
adversely affect the interests of the holders of Rights generally). Such consent
shall be deemed to have been given if the action requiring such approval is
authorized by the affirmative vote of a majority of the votes cast by the
holders of Rights (other than any holder of Rights whose Rights have become null
and void pursuant to the provisions hereof) present or represented at and
entitled to vote at a meeting of the holders of Rights. For the purposes hereof,
the procedures for the calling, holding and conduct of a meeting of the holders
of Rights shall be those, as nearly as may be, which are provided in the
Corporation’s by-laws with respect to meetings of its shareholders and each
Right shall be entitled to one vote at any such meeting.

 

  (d) Any amendments, supplements or restatements made by the Corporation to
this Agreement pursuant to Subsection 5.5(a) which are required to maintain the
validity and effectiveness of this Agreement as a result of any change in any
applicable laws, rules or regulatory requirements shall:

 

  (i) if made before the Separation Time, be submitted to the holders of Voting
Shares at the next meeting of holders of Voting Shares and the holders of Voting
Shares may, by the majority referred to in Subsection 5.5(b), confirm or reject
such amendment, supplement or restatement; and

 

  (ii) if made after the Separation Time, be submitted to the holders of Rights
at a meeting to be called and held in accordance with the provisions of
Subsection 5.5(c) and the holders of Rights may, by a majority referred to in
Subsection 5.5(c), confirm or reject such amendment, supplement or restatement.

Any such amendment, supplement or restatement shall, unless the Board of
Directors otherwise stipulates, be effective from the date of the resolution of
the Board of Directors adopting such amendment, supplement or restatement, until
it is confirmed or rejected or until it ceases to be effective (as described in
the next sentence) and, where such amendment, supplement or restatement is
confirmed, it shall continue in effect in the form so confirmed. If such
amendment, supplement or restatement is rejected by the holders of Voting Shares
or the holders of Rights or is not submitted to the holders of Voting Shares or
holders of Rights as required, then such amendment, supplement or restatement
shall cease to be effective from and after the termination of the meeting at
which it was rejected or to which it should have been but was not submitted or
if such a meeting of the holders of Rights is not called within 90 days after
the date of the resolution of the Board of Directors adopting such amendment,
supplement or restatement, at the end of such period, and no subsequent
resolution of the Board of Directors to amend, supplement or restate this
Agreement to substantially the same effect shall be effective until confirmed by
the holders of Voting Shares or holders of Rights as the case may be.

 

- 39 -



--------------------------------------------------------------------------------

  (e) The Corporation shall give notice in writing to the Rights Agent of any
amendment, supplement or restatement to this Agreement pursuant to Section 5.5
within five Business Days of the date of any such amendment, supplement or
restatement, provided that failure to give such notice, or any defect therein,
shall not affect the validity of any such amendment, supplement or restatement.

 

5.6 Fractional Rights and Fractional Shares

 

  (a) The Corporation shall not be required to issue fractions of Rights or to
distribute Rights Certificates which evidence fractional Rights. Subject to
Section 5.3, after the Separation Time there shall be paid to the registered
holders of the Rights Certificates with regard to which fractional Rights would
otherwise be issuable, an amount in cash equal to the same fraction of the
Market Price at the Separation Time of a whole Right in lieu of such fractional
Rights. The Rights Agent shall have no obligation to make any payments in lieu
of fractional Rights unless the Corporation shall have provided the Rights Agent
with the necessary funds to pay in full all amounts payable in accordance with
Subsection 2.2(e).

 

  (b) The Corporation shall not be required to issue fractional Common Shares
upon exercise of the Rights or to distribute certificates which evidence
fractional Common Shares. In lieu of issuing fractional Common Shares, the
Corporation shall pay to the registered holder of Rights Certificates at the
time such Rights are exercised as herein provided, an amount in cash equal to
the same fraction of the Market Price at the date of such exercise of one Common
Share. The Rights Agent shall have no obligation to make any payments in lieu of
fractional Voting Shares unless the Corporation shall have provided the Rights
Agent with the necessary funds to pay in full all amounts payable in accordance
with Subsection 2.2 (e).

 

5.7 Rights of Action

Subject to the terms of this Agreement, rights of action in respect of this
Agreement, other than rights of action vested solely in the Rights Agent, are
vested in the respective holders of the Rights; and any holder of any Rights,
without the consent of the Rights Agent or of the holder of any other Rights,
may, on such holder’s own behalf and for such holder’s own benefit and the
benefit of other holders of Rights, enforce, and may institute and maintain any
suit, action or proceeding against the Corporation to enforce, or otherwise act
in respect of, such holder’s right to exercise such holder’s Rights, or Rights
to which such holder is entitled, in the manner provided in such holder’s Rights
Certificate and in this Agreement. Without limiting the foregoing or any
remedies available to the holders of Rights, it is specifically acknowledged
that the holders of Rights would not have an adequate remedy at law for any
breach of this Agreement and will be entitled to specific performance of the
obligations under, and injunctive relief against actual or threatened violations
of, the obligations of any Person subject to this Agreement.

 

- 40 -



--------------------------------------------------------------------------------

5.8 Holder of Rights Not Deemed a Shareholder

No holder, as such, of any Rights shall be entitled to vote, receive dividends
or be deemed for any purpose the holder of Common Shares or any other securities
which may at any time be issuable on the exercise of such Rights, nor shall
anything contained herein or in any Rights Certificate be construed to confer
upon the holder of any Rights, as such, any of the rights of a shareholder of
the Corporation or any right to vote for the election of directors or upon any
matter submitted to shareholders at any meeting thereof, or to give or withhold
consent to any corporate action, or to receive notice of meetings or other
actions affecting shareholders (except as provided in Section 5.9), or to
receive dividends or subscription rights or otherwise, until such Rights, or
Rights to which such holder is entitled, shall have been exercised in accordance
with the provisions hereof.

 

5.9 Notice of Proposed Actions

If after the Separation Time and prior to the Expiration Time:

 

  (i) there shall occur an adjustment in the rights attaching to the Rights
pursuant to Section 3.1 as a result of the occurrence of a Flip-in Event; or

 

  (ii) the Corporation proposes to effect the liquidation, dissolution or
winding up of the Corporation or the sale of all or substantially all of the
Corporation’s assets;

then, in each such case, the Corporation shall give to each holder of a Right,
in accordance with Section 5.10, a notice of such event or proposed action,
which shall specify the date on which such adjustment to the Rights occurred or
liquidation, dissolution or winding up is to take place, and such notice shall
be so given within 10 Business Days after the occurrence of an adjustment to the
Rights and not less than 20 Business Days prior to the date of taking such
proposed action by the Corporation.

 

5.10 Notices

Notices or demands to be given or made in connection with this Agreement by the
Rights Agent or by the holder of any Rights to or on the Corporation shall be
sufficiently given or made if delivered or sent by mail, postage prepaid or by
fax (with, in the case of fax, an original copy of the notice or demand sent by
first class mail, postage prepaid, to the Corporation following the giving of
the notice or demand by fax), addressed (until another address is filed in
writing with the Rights Agent) as follows:

Golden Star Resources Ltd.

10901 West Toller Drive

Suite 300

Littleton, Colorado

80127-6312

Attention: Vice President and Chief Financial Officer

Fax:          (303) 830-9094

 

- 41 -



--------------------------------------------------------------------------------

Notices or demands to be given or made in connection with this Agreement by the
Corporation or by the holder of any Rights to or on the Rights Agent shall be
sufficiently given or made if delivered or sent by mail, postage prepaid, or by
fax (with, in the case of fax, an original copy of the notice or demand sent by
first class mail, postage prepaid, to the Rights Agent following the giving of
the notice or demand by fax), addressed (until another address is filed in
writing with the Corporation) as follows:

CIBC Mellon Trust Company

1600, 1066 West Hastings Street

Vancouver, British Columbia V6E 3X1

Attention: Assistant Vice President

Fax:          (604) 688-4301

Notices or demands to be given or made in connection with this Agreement by the
Corporation or the Rights Agent to or on the holder of any Rights shall be
sufficiently given or made if delivered or sent by first class mail, postage
prepaid, or by fax (with, in the case of fax, an original copy of the notice or
demand sent by first class mail, postage prepaid, to such holder following the
giving of the notice or demand by fax), addressed to such holder at the address
of such holder as it appears upon the register of the Rights Agent or, prior to
the Separation Time, on the register of the Corporation for the Common Shares.

Any notice given or made in accordance with this Section 5.10 shall be deemed to
have been given and to have been received on the day of delivery, if so
delivered, on the third Business Day (excluding each day during which there
exists any general interruption of postal service due to strike, lockout or
other cause) following the mailing thereof, if so mailed, and on the day of
faxing (provided such sending is during the normal business hours of the
addressee on a Business Day and if not, on the first Business Day thereafter).
Each of the Corporation and the Rights Agent may from time to time change its
address for notice by notice to the other given in the manner aforesaid.

If mail service is or is threatened to be interrupted at a time when the
Corporation or the Rights Agent wishes to give a notice or demand hereunder to
or on the holders of the Rights, the Corporation or the Rights Agent may,
notwithstanding the foregoing provisions of this Section 5.10, give such notice
by means, of publication once in each of two successive weeks in the business
section of the Financial Post and, so long as the Corporation has a transfer
agent in the United States, in a daily publication in the United States
designated by the Corporation, or in such other publication or publications as
may be designated by the Corporation and notice so published shall be deemed to
have been given on the date on which the first publication of such notice in any
such publication has taken place.

 

- 42 -



--------------------------------------------------------------------------------

5.11 Costs of Enforcement

The Corporation agrees that, if the Corporation fails to fulfil any of its
obligations pursuant to this Agreement, then the Corporation will reimburse the
holder of any Rights for the costs and expenses (including legal fees)
reasonably incurred by such holder in actions to enforce his rights pursuant to
any Rights or this Agreement.

 

5.12 Successors

All the covenants and provisions of this Agreement by or for the benefit of the
Corporation or the Rights Agent shall bind and inure to the benefit of their
respective successors and assigns hereunder.

 

5.13 Benefits of this Agreement

Nothing in this Agreement shall be construed to give to any Person other than
the Corporation, the Rights Agent and the holders of the Rights any legal or
equitable right, remedy or claim under this Agreement; this Agreement shall be
for the sole and exclusive benefit of the Corporation, the Rights Agent and the
holders of the Rights.

 

5.14 Governing Law

This Agreement and each Right issued hereunder shall be deemed to be a contract
made under the laws of the Province of British Columbia and for all purposes
shall be governed by and construed in accordance with the laws of such Province
applicable to contracts to be made and performed entirely within such Province.

 

5.15 Language

Les parties aux présentes ont exigé que la présente convention ainsi que tous
les documents et avis qui s’y rattachent et/ou qui en découleront soient rédigés
en langue anglaise. The parties hereto have required that this Agreement and all
documents and notices related thereto and/or resulting therefrom be drawn up in
the English language.

 

5.16 Counterparts

This Agreement may be executed in any number of counterparts and each of such
counterparts shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.

 

5.17 Severability

If any term or provision hereof or the application thereof to any circumstance
shall, in any jurisdiction and to any extent, be invalid or unenforceable, such
term or provision shall be ineffective as to such jurisdiction to the extent of
such invalidity or unenforceability without invalidating or rendering
unenforceable the remaining terms and provisions hereof or the application of
such term or provision to circumstances other than those as to which it is held
invalid or unenforceable.

 

- 43 -



--------------------------------------------------------------------------------

5.18 Determinations and Actions by the Board of Directors

All actions, calculations and determinations (including all omissions with
respect to the foregoing) which are done or made by the Board of Directors in
good faith pursuant to this Agreement, shall not subject the Board of Directors
to any liability to the holders of the Rights.

 

5.19 Effective Date and Expiration Time

 

  (a) Notwithstanding its amendment and restatement as at the date hereof, and
subject to Subsection 5.19(b), this Agreement:

 

  (i) shall be effective and in full force and effect in accordance with its
terms from and after the Close of Business on the Effective Date and shall
amend, replace and supercede the 2004 Plan, and shall constitute the entire
agreement between the parties pertaining to the subject matter hereof, as of the
Effective Date; and

 

  (ii) shall expire and be of no further force or effect from and after the
Close of Business on the date (the “Expiration Time”) that is the earlier of
(i) the Termination Time, and (ii) the date upon which the annual meeting of the
holders of Voting Shares terminates in 2010.

 

  (b) Notwithstanding Subsection 5.19(a), if the Agreement is not approved by a
resolution passed by a majority of the votes cast by Independent Shareholders
who vote in respect of approval of this Agreement at the annual and special
meeting of the holders of Voting Shares scheduled to be held on May 9, 2007,
then the 2004 Plan and all outstanding Rights shall terminate and be null and
void and of no further force and effect from and after the Close of Business on
the Effective Date and this Agreement shall not become effective.

 

5.20 Regulatory Approvals

Any obligation of the Corporation or action or event contemplated by this
Agreement, or any amendment, supplement or restatement of this Agreement, shall
be subject to receipt of any requisite approval or consent from any governmental
or regulatory authority having jurisdiction including, while any securities of
the Corporation are listed and admitted to trading thereon, the TSX.

 

5.21 Time of the Essence

Time shall be of the essence of this Agreement.

 

5.22 Declaration as to Non-Canadian Holders

If in the opinion of the Board of Directors (who may rely on the advice of
counsel) any action or event contemplated by this Agreement would require
compliance with the securities laws or comparable legislation of a jurisdiction
outside of Canada or the United States, the Board of Directors acting in good
faith may take such actions as it may deem appropriate to ensure such

 

- 44 -



--------------------------------------------------------------------------------

compliance. In no event shall the Corporation or the Rights Agent be required to
issue or deliver Rights or securities issuable on the exercise of Rights to
Persons who are citizens, residents or nationals of any jurisdiction other than
Canada or the United States in which such issue or delivery would be unlawful
without registration or the relevant Persons or securities for such purposes, or
(until such notice is given as required by law) without advance notice to any
regulatory or self-regulatory body.

 

- 45 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

GOLDEN STAR RESOURCES LTD. By:   /s/ Peter J. Bradford   Name: Peter J. Bradford
  Title: President By:   /s/ Thomas G. Mair   Name: Thomas G. Mair  

Title: Senior Vice President and Chief Financial

          Officer

CIBC MELLON TRUST COMPANY By:   /s/ Leslie MacFarlane   Name: Leslie MacFarlane
  Title: Manager, Client Relations By:   /s/ Van Bot   Name: Van Bot   Title:
Director, Relationship Management



--------------------------------------------------------------------------------

EXHIBIT A

(Form of Rights Certificate)

 

Certificate No.                     

                     Rights

THE RIGHTS ARE SUBJECT TO REDEMPTION, AT THE OPTION OF THE CORPORATION, ON THE
TERMS SET FORTH IN THE SHAREHOLDER RIGHTS PLAN AGREEMENT. UNDER CERTAIN
CIRCUMSTANCES (SPECIFIED IN SUBSECTION 3.1(b) OF THE SHAREHOLDER RIGHTS PLAN
AGREEMENT), RIGHTS BENEFICIALLY OWNED BY AN ACQUIRING PERSON OR ITS AFFILIATES
OR ASSOCIATES OR ANY PERSON ACTING JOINTLY OR IN CONCERT WITH ANY OF THEM (AS
SUCH TERMS ARE DEFINED IN THE SHAREHOLDER RIGHTS PLAN AGREEMENT) OR TRANSFEREES
OF ANY OF THE FOREGOING WILL BECOME NULL AND VOID WITHOUT FURTHER ACTION.

Rights Certificate

This certifies that                                     , or registered assigns,
is the registered holder of the number of Rights set forth above, each of which
entitles the registered holder thereof, subject to the terms, provisions and
conditions of the Amended and Restated Shareholder Rights Plan Agreement dated
as of May 9, 2007 amending and restating the Rights Agreement dated as of
April 24, 1996, as amended on June 30, 1999, as amended and restated by the
Amended and Restated Shareholder Rights Plan Agreement dated as of May 20, 2004,
and as further amended, supplemented or restated from time to time (the “Rights
Agreement”) between Golden Star Resources Ltd., a corporation incorporated under
the laws of Canada (the “Corporation”) and CIBC Mellon Trust Company, a trust
company incorporated under the laws of Canada, as Rights Agent (the “Rights
Agent”, which term shall include any successor Rights Agent under the Rights
Agreement), to purchase from the Corporation at any time after the Separation
Time and prior to the Expiration Time (as such terms are defined in the Rights
Agreement), one fully paid common share of the Corporation (a “Common Share”) at
the Exercise Price referred to below, upon presentation and surrender of this
Rights Certificate with the Form of Election to Exercise duly executed and
submitted to the Rights Agent at its principal office in Vancouver, British
Columbia or, with the approval of the Rights Agent, at any other office of the
Rights Agent in the cities designated from time to time by the Corporation.
Until adjustment thereof in certain events as provided in the Rights Agreement,
the Exercise Price shall be $<*> (Canadian) per Right.

In certain circumstances described in the Rights Agreement, each Right evidenced
hereby may entitle the registered holder thereof to purchase more or less than
one Common Share, all as provided in the Rights Agreement.

This Rights Certificate is subject to all of the terms, provisions and
conditions of the Rights Agreement which terms, provisions and conditions are
hereby incorporated herein by reference and made a part hereof and to which
Rights Agreement reference is hereby made for a full description of the rights,
limitations of rights, obligations, duties and immunities thereunder of the
Rights Agent, the Corporation and the holders of the Rights. Copies of the
Rights Agreement are on file at the registered office of the Corporation and are
available upon written request.



--------------------------------------------------------------------------------

This Rights Certificate, with or without other Rights Certificates, upon
surrender at any of the offices of the Rights Agent designated for such purpose,
may be exchanged for another Rights Certificate or Rights Certificates of like
tenor and date evidencing an aggregate number of Rights equal to the aggregate
number of Rights evidenced by the Rights Certificate or Rights Certificates
surrendered. If this Rights Certificate shall be exercised in part, the
registered holder shall be entitled to receive, upon surrender hereof, another
Rights Certificate or Rights Certificates for the number of whole Rights not
exercised.

Subject to the provisions of the Rights Agreement, the Rights evidenced by this
Certificate may be, and under certain circumstances are required to be, redeemed
by the Corporation at a redemption price of Cdn.$0.00001 per Right, subject to
adjustment in certain events.

No fractional Common Shares will be issued upon the exercise of any Right or
Rights evidenced hereby, but in lieu thereof, a cash payment will be made, as
provided in the Rights Agreement.

No holder of this Rights Certificate, as such, shall be entitled to vote or
receive dividends or be deemed for any purpose the holder of Common Shares or
any other securities which may at any time be issuable upon the exercise hereof,
nor shall anything contained in the Rights Agreement or herein be construed to
confer upon the holder hereof, as such, any of the rights of a shareholder of
the Corporation or any right to vote for the election of directors or upon any
matter submitted to shareholders at any meeting thereof, or to give or withhold
consent to any corporate action, or to receive notice of meeting or other
actions affecting shareholders (except as provided in the Rights Agreement), or
to receive dividends or subscription rights, or otherwise, until the Rights
evidenced by this Rights Certificate shall have been exercised as provided in
the Rights Agreement.

This Rights Certificate shall not be valid or obligatory for any purpose until
it shall have been countersigned by the Rights Agent.

WITNESS the facsimile signature of the proper officers of the Corporation and
its corporate seal.

Date:                     

 

GOLDEN STAR RESOURCES LTD. By:       Name:   Title: By:       Name:   Title:

 

- 2 -



--------------------------------------------------------------------------------

CIBC MELLON TRUST COMPANY By:       Name:   Title: By:       Name:   Title:

 

- 3 -



--------------------------------------------------------------------------------

(To be attached to each Rights Certificate)

FORM OF ELECTION TO EXERCISE

TO:

The undersigned hereby irrevocably elects to exercise
                                                              whole Rights
represented by the attached Rights Certificate to purchase the Common Shares
issuable upon the exercise of such Rights and requests that certificates for
such shares be issued in the name of:

 

   Name    Address      

Social Insurance, Social Security or other Taxpayer Identification Number
                    

 

___________________________________________    Per:   
___________________________________________ Dated      

Signature

(Signature must correspond to name as written upon the face of this Rights
Certificate in every particular, without alteration or enlargement or any change
whatsoever)

___________________________________________       Signature Guaranteed      

Signature must be guaranteed by a Schedule 1 Canadian chartered bank, a major
Canadian trust company or by a medallion guarantee by a member firm of a
recognized Medallion Guarantee Program.



--------------------------------------------------------------------------------

(To be completed if true)

The undersigned hereby represents, for the benefit of all holders of Rights and
Common Shares, that the Rights evidenced by this Rights Certificate are not,
and, to the knowledge of the undersigned, have never been, Beneficially Owned by
an Acquiring Person or an Affiliate or Associate thereof or by any Person acting
jointly or in concert with any of the foregoing (all as defined in the Rights
Agreement).

 

  Signature

NOTICE

In the event the certification set forth above is not completed, the Corporation
will deem the Beneficial Owner of the Rights evidenced by this Rights
Certificate to be an Acquiring Person (as defined in the Rights Agreement) and,
accordingly, such Rights shall be null and void and not transferable or
exercisable.

 

- 2 -



--------------------------------------------------------------------------------

(To be executed by the registered holder if such holder desires to transfer the
Rights evidenced by this Rights Certificate.)

FORM OF ASSIGNMENT

FOR VALUE RECEIVED                                          hereby sells,
assigns and transfers unto                                         
                        

________________________________________________________________________________________________________

________________________________________________________________________________________________________

________________________________________________________________________________________________________

(please print name and address of transferee)

the Rights evidenced by this Rights Certificate, together with all right, title
and interest therein, and does hereby irrevocably constitute and appoint
                                         attorney, to transfer the within Rights
on the books of the within-named Corporation, with full power of substitution.

 

___________________________________________    Per:   
___________________________________________ Dated      

Signature

(Signature must correspond to name as written upon the face of this Rights
Certificate in every particular, without alteration or enlargement or any change
whatsoever)

___________________________________________       Signature Guaranteed      

Signature must be guaranteed by a Schedule 1 Canadian chartered bank, a major
Canadian trust company or by a medallion guarantee by a member firm a recognized
Medallion Guarantee Program.

(To be completed if true)

The undersigned hereby represents, for the benefit of all holders of Rights and
Common Shares, that the Rights evidenced by this Rights Certificate are not,
and, to the knowledge of the undersigned, have never been, Beneficially Owned by
an Acquiring Person or an Affiliate or Associate thereof or by any Person acting
jointly or in concert with any of the foregoing (as defined in the Rights
Agreement).

 

  Signature



--------------------------------------------------------------------------------

NOTICE

In the event the certification set forth above is not completed, the Corporation
will deem the Beneficial Owner of the Rights evidenced by this Rights
Certificate to be an Acquiring Person (as defined in the Rights Agreement) and,
accordingly, such Rights shall be null and void and not transferable or
exercisable.

 

- 2 -